  Case 2:19-cv-04628-ER Document 6-4 Filed 11/04/19 Page 1 of 89




APPENDIX VOLUME NUMBER 4
       Case 2:19-cv-04628-ER
 Case 16-00265-elf Doc 4 FiledDocument
                               08/29/16 6-4  Filed 08/29/16
                                          Entered  11/04/19 01:31:27
                                                             Page 2 ofDesc
                                                                      89 Main
                           Document    Page 1 of 31


UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HONORABLE ERIC L. FRANK

____________________________________________________________________________

In Re:                                                : CASE NO: 10-16541
                                                      :
SUSAN M. BOLTZ-RUBINSTEIN                             : CHAPTER 13
                                                     :
                                                     : ADVERSARY NO: 16-00265- elf
Vs.                                                 :
                                                     :
BAC HOME LOANS SERVICING/                           :
BANK OF AMERICA, N.A. AND                           :
NATIONAL RESIDENTIAL ASSETS CORP                    :

 AMENDED COMPLAINT PURSUANT TO 11 U.S.C. SECTION 506(A) AND BANKRUPTCY
  RULE 3012 TO DETERMINE THE VALUE OF SECURITY AND CREDITOR'S ALLOWED
SECURED CLAIM, FOR DAMAGES, SANCTIONS AND INJUNCTIVE RELIEF, AND TO VOID
                THE JUNE 23, 2016 SETTLEMENT AGREEMENT

I.       INTRODUCTION

1.       This is an action filed by the Plaintiff, Susan Boltz-Rubinstein, (hereinafter "Plaintiff"),

for actual and punitive damages pursuant to Sections 105, 362, 501, 502, 503 and 506 of the

Bankruptcy Code, and Rules 3001, 7001(1), 7001(2), 7001(7), 7001(8) and 7001(9) of the

Federal Rules of Bankruptcy Procedure to determine the interest of the Defendants in the

residential real estate of the Plaintiff and determine the amount of the allowed secured claim, if

any, of the Defendants.

2.       This Complaint focuses on the fraud perpetrated on this Bankruptcy Court and the

Plaintiff by the Defendant BAC Home Loan Servicing/Bank of America, N.A., the purported

servicer to Defendant named creditor, National Residential Assets Corp, for knowingly filing a

false proof of claim together with fraudulent documents in support thereof, and the Defendants’
       Case 2:19-cv-04628-ER
 Case 16-00265-elf Doc 4 FiledDocument
                               08/29/16 6-4  Filed 08/29/16
                                          Entered  11/04/19 01:31:27
                                                             Page 3 ofDesc
                                                                      89 Main
                           Document    Page 2 of 31


fraudulent misrepresentation of the owner of the Plaintiff’s Mortgage Loan and the identity of

the real party in interest.

3.      This Complaint focuses on the fraud perpetrated by the Defendants where, despite the

passage of time and actual knowledge of the invalidity of the Assignment of Mortgage annexed

to the proof of claim in this instant case, adduced by sworn admissions, under oath, of BAC

employees, before the United States Trustee, the Defendant Bank of America, N.A. continued to

conceal its actual knowledge of the invalidity from this Bankruptcy Court and plaintiff and

advocated for the Assignment of Mortgage without regard to due diligence requirements and

mandates of FRBP 9011.

4.      This Complaint demonstrates that the actions of Defendant BAC/Bank of America, N.A.

and the named Creditor, Defendant National Residential Assets Corp created a significant risk of

concrete harm to Plaintiff and Plaintiff was rendered unable to avoid injury by Defendants’ acts

and practices which, through deceit and nondisclosure, interfered with or hindered Plaintiff’s

ability to make informed decisions with regard to her bankruptcy plan or take action to avoid

injury wrought by Defendants.

5.      This Complaint seeks declaratory judgment as to the precise nature and extent of any lien

and debt held by either Bank of America, N.A. or the Defendant National Residential Assets

Corp.

II.     PARTIES

6.      The Plaintiff in this case is a Debtor under Chapter 13 of Title 11 of the United States

Code in case number 10-16541-ELF which case was filed on August 3, 2010 and is presently

pending before this Court. An order for relief was entered in this case, pursuant to 11 U.S.C §
       Case 2:19-cv-04628-ER
 Case 16-00265-elf Doc 4 FiledDocument
                               08/29/16 6-4  Filed 08/29/16
                                          Entered  11/04/19 01:31:27
                                                             Page 4 ofDesc
                                                                      89 Main
                           Document    Page 3 of 31


301, thus triggering an automatic stay, pursuant to 11 U.S.C. § 362(a) of all debt collection

against the Debtors.

7.      Bank of America, N.A. is the successor by merger to BAC Home Loan Servicing, L.P.

(BAC), with a principal place of business of 100 North Tryon Street, Charlotte, NC 28255.

8.      National Residential Assets Corporation is a domestic business corporation with          a

principal executive office of National Residential Assets Corporation, Attention Thomas J.

McCormack, Chief Executive Officer, 225 Liberty Street, New York, NY 10286. Defendant

National Residential Assets Corporation purports to be a financial institution as defined in

section 3 of the Federal Deposit Insurance Act and has appeared through counsel in the instant

bankruptcy case. National Residential Assets Corporation may be served by mailing a copy of

the Summons and Complaint, via first class U.S. Mail, to Attention Thomas J. McCormack,

Chief Executive Officer, 225 Liberty Street, New York, NY 10286.

III.    COMPLAINT

        A.     JURISDICTION

9.      Jurisdiction is conferred on this Court pursuant to the provisions of Section 1334 of Title

28 of the United States Code in that this proceeding arises in and is related to the above-

captioned Chapter 13 case under Title 11 and concerns property of the Plaintiff/Debtor in that

case.

10.     This Court has both personal and subject matter jurisdiction to hear this case pursuant to

Section 1334 of Title 28 of the United States Code, Section 157(b)(2) of Title 28 of the United

States Code.

11.     This Court has supplemental jurisdiction to hear all state law claims, if any, pursuant to

Section 1367 of Title 28 of the United States Code.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf Doc 4 FiledDocument
                               08/29/16 6-4  Filed 08/29/16
                                          Entered  11/04/19 01:31:27
                                                             Page 5 ofDesc
                                                                      89 Main
                           Document    Page 4 of 31


12.     The Plaintiff is informed and believes that this matter is primarily a core proceeding and

therefore the Bankruptcy Court has jurisdiction to enter a final order. However, in the event this

case is determined to be a non-core proceeding then and in that event the Plaintiff consents to the

entry of a final order by the presiding United States Bankruptcy Judge.

        B.     VENUE

13.     Venue lies in this District pursuant to Section 1391(b) of Title 28 of the United States

Code.

        C.     RELEVANT FACTS

14.     On August 3, 2010 the Plaintiff filed a petition for Chapter 13 Bankruptcy in the Eastern

District of Pennsylvania, and was assigned case number 10-16541-ELF (hereinafter the

Plaintiff’s Bankruptcy Case).

15.     On March 27, 2011, Proof of Claim Number 17 was filed by Hilary Bonial of the Texas

based law firm Brice, Vander Linden & Wernick, P.C. on behalf of BAC Home Loan Servicing

LLP identifying Defendant National Residential Assets Corp as the creditor and further

identifying Defendant BAC Home Loan Servicing LLP as the party to contact for notice

purposes. (Hereinafter the "Proof of Claim 17" or "Claim Number 17" or “POC-17”) (Exhibit I)

16.     Proof of Claim 17 consists of the following documents:

        A.     Official form 10 executed by “Larry Buckley as Creditor’s Authorized Agent”;

       B.      A single page “ITEMIZATION OF CLAIM AND SUMMARY OF
SUPPORTING DOCUMENTS FOR CLAIM OF BAC HOME LOANS SERVICING LP, AS
SERVICING AGENT FOR NATIONAL RESIDENTIAL ASSETS CORP. REGARDING
CERTAIN COLLATERAL DESCRIBED AS: 3444 WILTSHIRE RD, FURLONG,
PENNSYLVANIA 18925, entitled, Exhibit A, a claim (POC #17) for $587,118.56 with arrears
of $26,940.94;

       C.    A six page document entitled “Adjustable Rate Note” identifying the borrower as
“Susan M. Boltz-Rubinstein” and the lender as “Bank of America, N.A.”;
       Case 2:19-cv-04628-ER
 Case 16-00265-elf Doc 4 FiledDocument
                               08/29/16 6-4  Filed 08/29/16
                                          Entered  11/04/19 01:31:27
                                                             Page 6 ofDesc
                                                                      89 Main
                           Document    Page 5 of 31


        D.     A twenty seven page document containing a Bucks County Recorder of Deeds
coversheet attaching a Mortgage, Adjustable Rate Rider, and Planned Unit Development Rider
identifying the borrower as “Susan M. Boltz-Rubinstein” and the lender as “Bank of America,
N.A.”;

        E.     A one page post-petition December 10, 2010 Assignment of Mortgage (“AOM”),
indicating in the upper left corner that it was “Prepared by” and to be “returned to” “M. E.
Wileman, Orion Financial Group”, which purports to assign the mortgage from Defendant Bank
of America to Defendant National Residential Assets Corp signed by Luanne Polak (“Polak”) as
Vice President of Bank of America and notarized by Michelle D. Card (“Card”).

17.    Plaintiff avers that the proof of claim was filed by Hilary Bonial of the Texas based law

firm Brice, Vander Linden & Wernick, P.C. without providing any supporting documentation to

suggest her authorization to do so. (Exhibit J)

18.    On August 24, 2016 Plaintiff contacted the Eastern District of Pennsylvania and spoke

with Ida Ayala of its Attorney Admissions Office (phone number 267-299-7099). Ms. Ayala

stated that she found no records with regard to Hilary Bonial in terms of a general admission or a

pro hac admission in the Eastern District of Pennsylvania which would permit her to practice in

this district. However, Ms. Ayala also stated that on February 11, 2011 the Eastern District of

Pennsylvania issued a correspondence to Hilary Bonial, Esquire at Brice, Vander Linden &

Wernick, P.C. concerning her failure to abide by the Eastern District of Pennsylvania local rules

as she had neither entered a general admission nor a pro hac admission on the docket in the case

of In re Charmaine Prater, docketed at 10-7413. Ms. Ayala stated that the Prater matter closed

shortly thereafter and therefore “nothing was done.”

19.    Plaintiff avers that the proof of claim filed by BAC Home Loan Servicing is signed by

“Larry Buckley as Creditor’s Authorized Agent” (“Buckley”) without providing any supporting

documentation to suggest his authorization to do so, in violation of F.R.B.P. Rule 3001(b) and

the plain language instructions as printed on the Official Form 10.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf Doc 4 FiledDocument
                               08/29/16 6-4  Filed 08/29/16
                                          Entered  11/04/19 01:31:27
                                                             Page 7 ofDesc
                                                                      89 Main
                           Document    Page 6 of 31


20.     Plaintiff avers that Buckley is not an employee of the named creditor or the purported

servicer, but is, like Bonial, in fact an attorney with the Texas based law firm, “Brice, Vander

Linden & Wernick, P.C. 9441 LBJ Freeway, Suite 250 Dallas, TX 75243” (see Exhibit K)

despite not revealing this fact to the Court, while creating that impression on the proof of claim

when signing simply “as Creditor’s Authorized Agent.”

21.     Plaintiff avers that on August 24, 2016 Plaintiff contacted the Eastern District of

Pennsylvania and spoke with Ida Ayala of its Attorney Admissions Office (phone number 267-

299-7099) concerning “Larry Buckley” of Brice, Vander Linden & Wernick, P.C. Ms. Ayala

stated that she found no records with regard to Lawrence Buckley either in terms of a general

admission or a pro hac admission in the Eastern District of Pennsylvania which would permit

him to practice in this district.

22.     The Note affixed to the proof of claim as per FRBP 3001(c) and FRBP 9011 is required

to be a true copy of the original. The Note attached to the proof of claim in this case is not

endorsed to the named Creditor, National Residential Assets Corp.

23.     The return address featured on the Polak Assignment of Mortgage is to a third party

provider, “Orion Financial Group, Inc.” Orion Financial Group, Inc. (www.orionfgi.com) is in

the business of “creating and recording mortgage assignments.” There is no indication of

authority or personal knowledge on the part of Orion Financial Group, Inc. to participate in

facilitating the transfer of an asset of any entity in the instant Bankruptcy case.

24.     On May 1, 2015 the Plaintiff filed an Adversary action against Bank of America

Objecting to Claim 17 (Dkt. 258). The Objection to Proof of Claim 17 was based in part on the

questionable authenticity, origin, purpose and effectiveness of the assignment of mortgage. On

June 26, 2015, this Honorable Court dismissed the adversary complaint without prejudice:
       Case 2:19-cv-04628-ER
 Case 16-00265-elf Doc 4 FiledDocument
                               08/29/16 6-4  Filed 08/29/16
                                          Entered  11/04/19 01:31:27
                                                             Page 8 ofDesc
                                                                      89 Main
                           Document    Page 7 of 31


A. based on possible lack of “subject matter jurisdiction over this adversary proceeding”

(emphasis added), or B. “Alternatively” exercised the Court’s “authority and discretion under 28

U.S.C. 1334(c)(1) to abstain from hearing this adversary proceeding” (emphasis added). In

setting forth a decision to “abstain” from that adversary proceeding, this Honorable Court cited

Sinochem Intern. Co. Ltd. v. Malaysia Intern. Shipping Corp., 549 U.S. 422, 429-31 (2007) for

the proposition that when doing so a federal court “need not necessarily determine whether it has

subject matter jurisdiction.”

25.    On May 4, 2016 Defendant named creditor National Residential Assets Corp filed a

motion to lift the automatic stay as to Plaintiff’s residence.

26.    On June 23, 2016, based on the limited facts before the Court on that date, Plaintiff

entered into a settlement agreement with purported Counsel for National Residential Assets

Corp. This Honorable Court adopted the terms of said settlement agreement memorialized in an

Order (Dkt. 293) which reads:

AND NOW, this 23rd day of June, 2016 at Philadelphia, by agreement between the parties in
open court on June 23, 2016, it is:

ORDERED THAT:

1. The Motion for Relief from the Automatic Stay filed by National Residential Assets Corp.
("National") is GRANTED.

2. The automatic stay is terminated effective upon the entry of this Order with respect to the real
property located at 3444 Wiltshire Road, Furlong, PA 18925 (“the Property”) in order to permit
National to enforce its in rem rights in the Property, if any, pursuant to applicable
nonbankruptcy law.

3. Nothing in this Order constitutes a determination that National is the holder of the Note or
Mortgage referenced in the Motion and all such issues may be determined by another court of
competent jurisdiction.
(Attached as Exhibit L)
       Case 2:19-cv-04628-ER
 Case 16-00265-elf Doc 4 FiledDocument
                               08/29/16 6-4  Filed 08/29/16
                                          Entered  11/04/19 01:31:27
                                                             Page 9 ofDesc
                                                                      89 Main
                           Document    Page 8 of 31


27.    Defendant Bank of America was not named or referred to in the above settlement order

as a creditor permitted to proceed against Debtor’s property. Instead, the stay was lifted “in order

to permit National to enforce its in rem rights in the Property, if any.” [Emphasis added] The

stay was not lifted in favor of Bank of America, nor in favor of any other entity. As such,

according to the settlement agreement, neither Bank of America, nor any entity besides

Defendant named creditor National Residential Assets Corp, may continue in foreclosure

proceedings.

28.    Since only an order of the bankruptcy court can authorize any further progress in the

stayed proceedings, it follows that the continuation of the stayed proceeding can derive

legitimacy only from the bankruptcy court order. For these reasons, the terms of an order lifting

the automatic stay are strictly and narrowly construed. Griffin v. Wardrobe (In re Wardrobe),

559 F.3d 932, 935 (9th Cir. 2009); InterBusiness Bank, N.A. v. First Nat'l Bank of Mifflintown,

328 F. Supp. 2d 522, 528-29 (M.D. Pa. 2004) ("It is axiomatic that, due to the presumptively

expansive scope of the automatic stay, relief from the stay must be narrowly construed."); Noli v.

Comm'r of Internal Revenue, 860 F.2d 1521, 1525 (9th Cir. 1988); Casperone v. Landmark Oil

& Gas Corp., 819 F.2d 112, 114 (5th Cir. 1987). Importantly, the relief available to a creditor is

limited to that which was specifically requested in the motion for relief. Wardrobe, supra, citing

Thornburg v. Lynch (In re Thornburg), 277 B.R. 719, 726-27 (Bankr. E.D. Tex. 2002) for the

proposition that "[t]he bankruptcy court could not, in the Relief from Stay Order, grant relief

greater than what was requested in the Relief from Stay Motion: because "[a]n Agreed Order is a

contract and its interpretation is governed by basic rules of contract construction . . . . [t]his court

must find that the order on the motion for relief from the automatic stay granted the relief

requested in the motion, no more no less . . . ." Id. at 726-27.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 10 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document      Page 9 of 31


29.    To date, Defendant Bank of America has not participated in filing a motion for relief

from the automatic stay as to Plaintiff’s residence. As such, strictly and narrowly construing the

June 23, 2016 Relief from Stay Motion settlement Order, neither Defendant Bank of America,

nor any entity besides Defendant named creditor National Residential Assets Corp, may continue

in foreclosure proceedings.

30.    In its motion for relief, Defendant named creditor National Residential Assets Corp

never once referred to Bank of America.

31.    On June 27, 2016 Plaintiff called the bankruptcy division of Bank of America, her

alleged loan servicer, to discuss Bank of America’s failure to fully respond to her RESPA

requests. In discussing ownership issues around the purported December 2010 assignment of

Plaintiff’s loan from Bank of America as originator to National Residential Assets Corp, annexed

to BAC/Bank of America, N.A.’s proof of claim (Claim 17, attached as Exhibit I), “Lillian”

advised Plaintiff that Bank of America as originator had assigned her mortgage “almost

immediately” after consummation of the loan in 2005, thereby contradicting that Bank of

America had assigned Plaintiff’s mortgage five years later in 2010. To date, Plaintiff has not

received written confirmation of such as promised from Lillian.

32.    On July 1, 2016, following entry of the June 23, 2016 order as to National, Bank of

America employee Contrice Archie wrote to Plaintiff and 1) identified Bank of America as the

servicer of the loan, not for National Residential Assets Corp (the lift stay beneficiary), but for

BNY Mellon and 2) identified BNY Mellon, as opposed to National, as the “owner” of

Plaintiff’s loan. See Archie letter, postmarked July 7, 2016 and received by Plaintiff on July 14,

2016, attached as Exhibit A.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 11 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 10 of 31


33.    On July 18, 2016, despite Bank of America’s July 1, 2016 admissions that it does not

service National Residential Assets Corp (the lift stay beneficiary) and that Plaintiff’s loan is

owned not by National Residential Assets Corp (the lift stay beneficiary) but by BNY (above),

Bank of America mailed to Plaintiff an Act 91 Notice received on July 21, 2016. (Exhibit B).

34.    Assuming that the assignment of mortgage had not already been determined invalid

(below), Defendant National Residential Assets Corp, without involvement of Defendant Bank

of America, could have issued the Act 91. See

http://www.phfa.org/forms/hemap/Act_91_Advisory_Notice_Update.pdf

which reads: “Implementation Timeline: As a reminder, the new form of Act 91 Notice must be
used no later than the implementation deadline of September 1, 2016. Prior to September 1,
2016, mortgage lenders and loan servicers may use the current form of notice or the new form of
Act 91 Notice.” [emphasis added]

35.    Under these circumstances, Defendant Bank of America may not pursue foreclosure

proceedings and/or collection efforts, especially on behalf of a party who is not even the

beneficiary of the motion for relief from stay order and whom it denies acting as servicer for.

36.    On July 19, 2016 Defendant Bank of America followed up its July 18, 2016 Act 91

Notice with a loan assistance help letter warning of the need to avoid “foreclosure rescue” scams.

(Exhibit C).

37.    On July 20, 2016 Defendant Bank of America followed up its July 18, 2016 Act 91

Notice with a second loan assistance help letter again warning of the need to avoid “foreclosure

rescue” scams. This letter set a response deadline of “no later than August 4, 2016.” (Exhibit D).

38.    On August 3, 2016, in case there was any doubt as to Defendant Bank of America’s July

1, 2016 admissions (above), Bank of America employee Contrice Archie again wrote to Plaintiff

and 1) identified Bank of America as the servicer of the loan - not for National (the lift stay

beneficiary) - but for BNY Mellon and 2) identified BNY Mellon, as opposed to National, as the
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 12 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 11 of 31


“owner” of Plaintiff’s loan. See Archie letter, postmarked August 5, 2016 and received by

Plaintiff on August 8, 2016, (Exhibit E).

39.    On August 5, 2016 Defendant Bank of America followed up its July 18, 2016 Act 91

Notice with a third loan assistance help letter again warning of the need to avoid “foreclosure

rescue” scams. This letter set a response deadline of “no later than August 20, 2016.” (Exhibit F).

August 20, 2016 is the deadline set forth in the Act 91 notice. (See Act 91 notice attached as

Exhibit B setting forth 33 days from July 18, 2016).

40.    On August 10, 2016, Plaintiff filed a Motion Against Bank of America, N.A. For Relief

From Violation of Automatic Stay And Creditor Misconduct And Request For Sanctions

(subsequently “denied without prejudice for failure to comply with the rules of court”).

Immediately thereafter, Plaintiff sent an email (Exhibit G) attaching the Motion to Bank of

America employees Contrice Archie and Cynthia Mech, Supervisor of Bank of America’s

Bankruptcy Department, and notifying them of the following:

“You are in clear and continued violation of the automatic bankruptcy stay by your foreclosure
proceedings in regard to my home at 3444 Wiltshire Road, Furlong, PA 18925. I insist that you
retract your Act 91 notice immediately.”

41.    Despite this communication and request that Bank of America discontinue its collections

efforts against Plaintiff, the Act 91 has not been revoked.

42.    To the extent Defendant Bank of America is pursuing debt collection by virtue of an Act

91 as a servicer, by Defendant Bank of America’s own admissions, it is not doing so as servicer

for National, the only entity that has obtained an order allowing relief from the automatic stay.

Instead, Bank of America has twice admitted (above) that it is acting as servicer for BNYM as

the "owner" of Plaintiff’s loan.

43.    While the business model of the “bank as servicer” for alleged loan owners may allow

“servicers” to act on behalf of the alleged loan holder, by filing a motion for relief from the
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 13 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 12 of 31


automatic stay, to do so a servicer must make “an unambiguous representation or declaration

setting forth the servicer's authority from the present holder of the note to collect on the note and

enforce the deed of trust [mortgage]. If questioned, the servicer must be able to produce and

authenticate that authority.” In re: Peter A. Jacobson and Maria E. Jacobson, Debtors, UBSC

WDWA, Bankruptcy Case No. 08-45120.

44.    If Bank of America intended to proceed with collection or foreclosure actions on behalf

of a party other than National Residential Assets Corp (the motion for stay relief beneficiary),

Bank of America should have filed a Motion For Relief From The Automatic Stay and sought an

order allowing it to do so. Bank of America did not file such a motion. It could not do so as

servicer for National, on whose behalf it has filed a proof of claim (now confirmed as fraudulent,

by Bank of America written communication and deposition testimony), because Bank of

America could not make an unambiguous representation or declaration setting forth its

authority from National to collect on the note and enforce the mortgage and note. Certainly if

questioned, Bank of America would not be able to produce and authenticate that authority. This

is especially so where, as here, outside of this bankruptcy court, Bank of America has repeatedly

identified itself as the servicer of the loan - not for National Residential Assets Corp., the motion

for stay relief beneficiary, but for BNY Mellon and identified BNY Mellon, as opposed to

National Residential Assets Corp, as the “owner” of Plaintiff’s loan.

45.    Under these circumstances, and strictly construing the June 23, 2016 settlement

agreement, Bank of America cannot pursue debt collection or foreclosure proceedings against

Plaintiff at this time and its acts in that regard to date have been in violation of the automatic

bankruptcy stay.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 14 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 13 of 31


46.     The filing of a bankruptcy petition effectuates an automatic stay of all proceedings

against Debtor effective on the date the petition is filed and actions taken in violation of the stay,

such as Plaintiff’s receipt of an Act 91 notice from Bank of America, are void, even if there were

no actual notice of the stay.

47.     Once a creditor receives notice of a bankruptcy filing, the creditor has an affirmative duty

to undo its violations of the automatic stay.

48.     There can be no doubt that Bank of America had knowledge of Debtor/Plaintiff’s

pending bankruptcy case.

49.     Plaintiff has made several good-faith attempts to have Bank of America cease its

collection efforts.

50.     Bank of America’s actions of continuing collection efforts and further refusing to cease

its collection efforts are in direct violation of the automatic stay.

51.     Bank of America was listed as a creditor on Debtor/Plaintiff’s bankruptcy petition filing,

had been advised of her pending bankruptcy, and was the subject of various court orders in this

bankruptcy.

52.     As set forth above, just since the entry of this Honorable Court’s June 23, 2016 order

alone, Bank of America has twice written to Plaintiff - once prior to its Act 91 Notice and once

after its Act 91 Notice - confirming that Bank of America does not act as servicer for National,

the entity to whom the motion from relief from stay order inures.

53.     A willful violation of the automatic stay occurs when the creditor knew that the stay had

been invoked and deliberately intended the action that violated the stay.

54.     Bank of America’s actions of deliberately pressuring and harassing Plaintiff through its

Act 91 and three related communications, when the stay has not been lifted as to Bank of
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 15 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 14 of 31


America or as to any other entity besides National Residential Assets Corp, an entity which Bank

of America admits it does not service and does not own Plaintiff’s loan, constitute a willful

violation of the automatic stay in place for Debtor/Plaintiff.

55.    Plaintiff avers that following the lift stay Plaintiff learned that the two BAC employees -

Luanne Polak (“Polak”), Vice President of Bank of America who purportedly signed the AOM,

and Michelle Card (“Card”) who purportedly notarized the signature of Polak - both of whom

participated in the preparation of the December 10, 2010 BAC Assignment of Mortgage

(“AOM”) from Defendant Bank of America to named creditor Defendant National Residential

Assets Corp annexed to BAC Home Loan Servicing’s Proof Claim 17, also participated in the

preparation of the AOM, dated October 21, 2010, also filed by BAC Home Loan Servicing in the

bankruptcy case of In re Robert Singleton, Case No. 10-13683-JLG, before the Honorable Judge

James L. Garrity, United States Bankruptcy Judge, in the Southern District of New York.

(Singleton Claim #4-1, 4-2, 4-3)

56.    The United States Trustee objected to the POC in the Singleton matter. (10-13683-JLG

Dkt. 60; attached here as Exhibit H). On June 17, 2011, counsel for Debtor Robert Singleton and

the United States Trustee conducted the deposition of Michele Card (“Card”), the notary for the

AOM. (10-13683-JLG Dkt. 60; attached here as Exhibit H). On September 28, 2011, counsel for

the Debtor and the United States Trustee took the deposition of Luanne Polak (“Polak”), Card’s

supervisor and the person who signed the AOM. (10-13683-JLG Dkt. 60, attached here as

Exhibit H). On September 30, 2011 counsel for the Debtor took the deposition of Cynthia Mech

(“Mech”) who was produced by BAC as the Rule 30(b)(6) witness. (Copies of excerpts from the

deposition transcripts of Card, Polak and Mech are attached as Exhibits E, F and G, respectively
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 16 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 15 of 31


to the Singleton DOJ Objection to Claim - attached here as Exhibit H. The full transcripts of

Polak, Card and Mech are available upon request).

57.      After protracted discovery, it came to light, that based upon the sworn testimony of Polak

and Card before the United States Trustee, that Polak and Card AOMs, purportedly notarized in

New York, are under relevant New York law invalid, and beyond their invalidity are false and/or

otherwise fraudulent documents presented for the purpose of enticing the reliance of the

bankruptcy Courts, the Chapter 13 Trustees, the Plaintiffs and the other creditors in bankruptcy

cases.

58.      New York state law is clear that the effect of an invalid acknowledgment is a failure of

the document. Garguilio v. Garguilio, 122 A.D.2d 105 (2d Dep’t 1986) (outlining the

requirements of an acknowledgment and rejecting efforts to substitute the requirements of RPL

§303 with a subsequent affidavit).

59.      Plaintiff avers, as did the United States Trustee in the Singleton bankruptcy, that the

practice at BAC in regard to the Polak and Card AOMs, in which there was no acknowledgment

of the signature in front of the notary, clearly violated the notary requirements of New York

State.

60.      Further, Plaintiff avers that, as adduced by the sworn testimony of Polak and Card in the

Singleton bankruptcy, BAC did not implement a review process in connection with assignments

of mortgage at BAC, in particular those signed and notarized by Polak and Card at the same time

that Plaintiff’s AOM was processed. See Exhibit H, Polak Tr. at 20: 12-15.

61.      Plaintiff avers that the obvious failure of the acknowledgment in the AOM constitutes an

independent basis to invalidate it.

62.      The form acknowledgment in the AOM annexed to Proof of Claim 17 states as follows:
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 17 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 16 of 31


“On 12/10/10, before me the undersigned, personally appeared Luanne M. Polak who
acknowledged that he/she is Vice President of/ for BANK OF AMERICA, N.A. and that he/she
executed the foregoing instrument and that such execution was done as the free act and deed of
BANK OF AMERICA, N.A.”

63.    The acknowledgment in the AOM annexed to Proof of Claim 17 thus states that Polak (1)

personally (2) appeared before Card and (3) acknowledged her signature. However, the form

acknowledgment is not accurate, because Polak testified that she did not personally appear

before Card to acknowledge her signature.

64.    In the Singleton bankruptcy Card and Polak testified under oath unequivocally about the

procedures in place at the time of the signing. Card testified that “[Polak] would not have been

present when I notarized this.” See Exhibit H, Card Tr. at 37: 2-9, and, Polak testified that:

“I don’t remember doing this particular assignment, but when I did my work for signing, I would
put it back in the folder, put it on the desk behind me to the admin[istrative] assistant. . .
Anything that needed to be notarized, she would take to a person that was familiar with my
signature and leave it for [him/her, who] was available that day, and would leave it for [him/her]
to sign.” [emphasis added]

See Exhibit H, Polak Tr. at 83: 5-13; see also Polak Tr. at 26:4-26:16, 82:25-83:24, 84:15-85:3;
See Exhibit H, Card Tr. at 38:21-39:8, 41:10-42:5; and Exhibit H, Mech Tr. at 194:14-194:18,
194:22-195:9.

65.    Card and Polak also both testified in Singleton that neither reviewed the information on

the AOMs for accuracy. See Exhibit H, Card Tr. at 18: 12-24 (“I don’t check it for accuracy or

anything to that nature. I usually just notarize it.”)); See Exhibit H, Polak Tr. at 20:8-11 (“Q:

Okay. With respect to the assignments of mortgages that you signed, did you typically review

them before you signed them? A: No”.

66.    In addition to signing the AOM, Polak was a bankruptcy unit manager at BAC’s

Getzville, New York office, responsible for all bankruptcy filings in the Northeast. See Exhibit

H, Polak Tr. at 13:5-15:4. Polak testified that there were no procedures in place for reviewing

assignments of mortgage. Id. at 20: 12-15 (“Q: Is there a review process in your department in
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 18 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 17 of 31


connection with assignments of mortgage? And I’m focusing on the time period that this

assignment was prepared in this case. A: I don’t believe so.”).

67.    Mech was produced by BAC as the Rule 30(b)(6). Mech was Polak’s supervisor and

generally responsible for all bankruptcy operations at BAC’s Getzville office, as well as an

office in North Carolina. See Exhibit H, Mech Tr. at 11:19 - 12:11. Mech, who supervises 120

employees at BAC (Id. at 11:25-12:3), described Card as the BAC employee in charge of the

proofs of claims. See Exhibit H, Mech Tr. at 83: 4-6 (Ms. Card “was responsible for working

with the attorney to resolve the issue with the assignment.”).

68.    In the absence of the Singleton testimony, this Court might have assumed that the

assignment annexed to POC 17 was properly notarized.

69.    The invalidity of the Singleton AOM and Plaintiff’s AOM, are a result of a systematic

course of conduct that affected thousands of notarizations. See Exhibit H, Card Tr. at 14:8-14:10,

15:11-15:15 (Card notarized 10 documents a day and was one of three people in Getzville who

notarized documents; this indicates that, over one year, Card may have notarized about 2500

documents all by herself.)

70.    Plaintiff avers that, based upon sworn Singleton testimony, before the United States

Trustee in which Polak made clear that she did not execute the Assignment of Mortgage in the

presence of the Notary, Card, the Assignment is invalid, the Notary Acknowledgment is false,

and the AOM is a false and/or otherwise fraudulent document presented to and filed with the

Bankruptcy Court for purposes of enticing reliance of the Court, the Debtor, and the Trustee.

71.    Plaintiff avers that, based upon sworn Singleton testimony, before the United States

Trustee in which Card, the Notary, made clear that she did not notarize the Assignment of

Mortgage in the presence of the signer, Polak, the Assignment is invalid, the Notary
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 19 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 18 of 31


Acknowledgment is false, and the AOM is a false and/or otherwise fraudulent document

presented to and filed with the Bankruptcy Court for purposes of enticing reliance of the Court,

the Debtor, and the Trustee.

72.     Plaintiff avers that, as set forth more completely herein below, the Polak Assignment is

an invalid and void assignment manufactured by BAC/Bank of America for the purpose of

enticing reliance by the Bankruptcy court and the parties in interest.

73.     Polak’s sworn testimony revealed that she lacked any personal knowledge regarding the

Plaintiff’s mortgage loan and further lacked any personal knowledge to determine that Bank of

America, N.A. had any ownership or control over the Plaintiff’s mortgage loan or had the right

to transfer the loan.

74.     At all relevant times the Defendant BAC/Bank of America, N.A. possessed actual

knowledge that the Polak Assignment of Mortgage annexed to POC 17 is an invalid and false

document.

75.     Defendant BAC/Bank of America, N.A. submitted the Polak Assignment of Mortgage

annexed to POC 17, with actual knowledge that it was an invalid and false document, for the

purpose of enticing the reliance of the Court, the Plaintiff, the Chapter 13 Trustee and all

interested parties.

76.     Defendant BAC/Bank of America, N.A. submitted the Polak Assignment annexed to

POC 17, with actual knowledge that it was an invalid and false document, for the purpose of

filing a false Proof of Claim in the Plaintiff’s Bankruptcy case.

77.     Defendant BAC/Bank of America, N.A. submitted the Polak Assignment annexed to

POC 17, with actual knowledge that it was an invalid and false document, for the purpose of
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 20 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 19 of 31


seeking to collect a debt not owed to the named Creditor, i.e., Defendant National Residential

Assets Corp.

78.    Despite passage of time and Defendant BAC/Bank of America, N.A.’s actual knowledge

of Polak’s sworn admissions under oath, before the United States Trustee, that the Polak

Assignment is invalid, the Defendant BAC/Bank of America, N.A., Defendant National

Residential Assets Corp and their attorneys of record continued to advocate for the Polak

Assignment of Mortgage in this instant case without regard to due diligence requirements and

mandates of FRBP 9011.

79.    Despite actual knowledge on Defendant BAC/Bank of America, N.A.’s part, the

Defendants failed to advise the court, the Plaintiff, the Chapter 13 Trustee and other creditors

who rely on the integrity of the documents filed by Defendant BAC/Bank of America, N.A. and

Defendant National Residential Assets Corp and their attorneys, in the Plaintiff’s bankruptcy

case, that the purported Assignment of Mortgage submitted in support of the Proof of Claim is

not only a bogus document but is invalid under the law of the state in which it was purportedly

notarized.

80.    Defendant, National Residential Assets Corp, at the time Proof of Claim 17 was filed and

at all times relevant was not assignee of a valid assignment of Note.

81.    Defendant, National Residential Assets Corp, at the time Proof of Claim 17 was filed and

at all times relevant, did not hold a note bearing a valid endorsement.

82.    Despite actual knowledge on Defendant BAC/Bank of America, N.A.’s part, the

Defendants failed to advise the court, the Plaintiff, the Chapter 13 Trustee, and other creditors

who rely on the integrity of the documents filed in the Plaintiff’s bankruptcy case that there was
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 21 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 20 of 31


no valid endorsement or assignment available at the time Proof of Claim 17 was filed to support

Proof of Claim Number 17.

83.     The Mortgage affixed to the proof of claim is required to be a certified true copy of the

original as per FRBP 3001(c) and 9011. The Mortgage is in favor of the lender, Bank of

America, N.A., not the named creditor. There is no valid assignment of mortgage attached to the

proof of claim except for what the Plaintiff avers to be a fraudulent, robo-signed assignment of

mortgage. Despite passage of time and notice to the Defendants of the deficiencies of their claim,

there has been no proof offered to substantiate a valid mortgage or note payable to Defendant,

National Residential Assets Corp.

84.     The named creditor the Defendant, National Residential Assets Corp, does not maintain a

valid lien on the Plaintiff’s property.

85.     The Plaintiff avers that the named Creditor, the Defendant, National Residential Assets

Corp, is not a secured creditor to her real property.

86.     The Plaintiff avers that the named Creditor, Defendant, National Residential Assets Corp,

and the Defendant BAC/Bank of America, N.A. have presented a false and fraudulent proof of

claim where the named creditor, Defendant National Residential Assets Corp, is claiming a

mortgage debt not owed to it.

87.     The Plaintiff avers that the named Creditor, the Defendant National Residential Assets

Corp, and the Defendant BAC/Bank of America, N.A. had/have knowledge of the fact that the

Note submitted in support of Proof of Claim Number 17 is not indorsed to the named Creditor,

the Defendant National Residential Assets Corp. and knowingly omitted to so advise the court,

the Plaintiff, the Chapter 13 Trustee and other creditors.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 22 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 21 of 31


88.     The Plaintiff avers that the Defendants have presented a false and fraudulent proof of

claim where the creditor is attempting to present to the court fabricated proof of a chain of

transfers, created from whole cloth in their effort to claim a mortgage debt not owed to the

named Creditor, the Defendant National Residential Assets Corp.

89.     The Plaintiff avers that the named Creditor, Defendant National Residential Assets Corp,

and the Defendant BAC/Bank of America, N.A. maintained at all times relevant, knowledge of

the fact that the Assignment of Mortgage produced by way of attachment to proof of claim 17 is

a device fabricated to perpetuate a fraud upon this Court, the Chapter 13 Trustee, the scheduled

creditors in this case, and the Plaintiff in this proceeding.

90.     The Plaintiff avers that the actions of Defendant BAC/Bank of America, N.A., with

actual knowledge of the invalid assignment of mortgage, in this case constitute an unlawful

attempt to collect a debt from the Debtor in violation of the automatic stay in a manner totally

inconsistent with the Chapter 13 Plan, the Bankruptcy Code and the Rules of Bankruptcy

Procedure.

91.     The Plaintiff avers that the Defendant BAC/Bank of America, N.A. have intentionally

filed a false and fraudulent Proof of Claim as a device to perpetuate a fraud upon this Court, the

Chapter 13 Trustee, and the scheduled creditors in this case and the Plaintiff in this bankruptcy

proceeding.

92.     The Plaintiff have been damaged by the actions of the named Creditor, Defendant

National Residential Assets Corp and the Defendant BAC/Bank of America, N.A. in that she has

been and continue to be forced to expend their time and expenses toward the defense of this

contested matter to protect their rights. The Plaintiff alleges that the actions of the named
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 23 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 22 of 31


Creditor, Defendant National Residential Assets Corp and the Defendant BAC/Bank of America,

N.A. further constitute harassment.

93.    The actions of the named Creditor, Defendant National Residential Assets Corp and the

Defendant BAC/Bank of America, N.A. created a significant risk of concrete harm to Plaintiff

and plaintiff was rendered unable to avoid injury by Defendants acts and practices which though

deceit and nondisclosure interfered with or hindered plaintiff’s ability to make informed

decisions with regard to her bankruptcy plan or take action to avoid injury wrought by

Defendants.

                                       COUNT 1
                             OBJECTION TO PROOF OF CLAIM

A.     Objection to the Lack of Accounting and Amounts Claimed

94.    The allegations of paragraphs 1 through 93 of this Complaint are hereby re-alleged and

incorporated by reference.

95.    The Plaintiff objects to the Proof of Claim Number 17 as follows:

a. The named Creditor, Defendant National Residential Assets Corp. and its purported servicer,

the Defendant BAC/Bank of America, N.A., failed to attach any supporting documentation to

support its claims for the amounts sought in the proof of claim. Defendants did not at any time

seek leave from the court or agreement by the Plaintiff to amend Proof of Claim Number 17 to

include documentation substantiating the amounts sought. This failure to attach supporting

documentation violated Bankruptcy Rule 3001(c)(1) and (2) and is therefore sanctionable in the

manner prescribed by F.R.B.P. 3001(c) (2) (D)(i) and (ii).

b.     The Plaintiff avers that the named Creditor, Defendant National Residential Assets Corp.,

does not have standing, and has not established that it ever acquired the note and the mortgage as
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 24 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 23 of 31


required by law and Defendant National Residential Assets Corp. has further failed to satisfy its

burden of proving the debt it alleges is owed to it.

B.     Lack Of Standing / Failure to Bring Claim in the Name of the Real Party In Interest

96.    The allegations in paragraphs 1 through 93 of this complaint are realleged and

incorporated herein by this reference.

97.    There is no documentation provided in Proof of Claim 17 proving a complete chain of

title from the originating lender, Bank of America, N.A., to the named Creditor, the Defendant

National Residential Assets Corp.

98.    The named Creditor, the Defendant, National Residential Assets Corp., must prove that it

is the real party in interest as the rightful owner and holder of both the Note and the Mortgage

and that it has the legal right to enforce the same; Defendant National Residential Assets Corp.

has failed to meet this burden.

99.    No valid writing filed with the Proof of Claim exists to demonstrate the named Creditor,

Defendant National Residential Assets Corp.’s interest on the property securing such claim in

violation of F.R.B.P. 3001(c)(1) and(2) and is therefore sanctionable in the manner prescribed by

F.R.B.P. 3001(c) (2) (D)(i) and (ii).

100.   There is no apparent chain of transfers attached to the proof of claim to explain how or

when the purported named Creditor, Defendant National Residential Assets Corp. , came to

allegedly own the Plaintiff’s loan.

101.   A federal Court cannot have jurisdiction unless a party has constitutional standing. The

claimant fails to provide any credible evidence as to if and when a negotiation of the Note to the

named Creditor, Defendant National Residential Assets Corp, ever occurred.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 25 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 24 of 31


102.    The named Creditor, Defendant National Residential Assets Corp., is therefore, neither a

creditor nor the real party in interest and lacks standing to file the instant claim.

103.    Defendants have no constitutional standing to file its sworn proof of claim in the

Plaintiff’s Chapter 13 case.

104.    In the bankruptcy courts procedure is governed by the Federal Rules of Bankruptcy and

Civil Procedure. Procedure has an undeniable impact on the issue of who can assert a claim as a

holder, because pleading and standing issues which arise in the context of our federal court

system. According F.R.Civ. Pro. 17, "[a]n action must be prosecuted in the name of the real

party in interest." (Emphasis added)

105.    A Proof of Claim is subject to Fed.Rules Bankr. Pro. 7017 which is a restatement of F. R.

Civ. P. 17.

106.    The Plaintiff avers that the real party in interest in a federal action to enforce a note,

whether in bankruptcy court or federal district court, is the owner of a note. Because the actual

name of the actual note owner is not stated and there is no connection between the named

creditor, Defendant National Residential Assets Corp., and the copy of the Note provided, the

named Creditor, Defendant National Residential Assets Corp.’s very claim is defective.

107.    The named Creditor, Defendant National Residential Assets Corp. establishes only that

it is neither the holder nor the owner of the note. The named Creditor, Defendant National

Residential Assets Corp. fails to establish that it has a beneficial interest in the copy of the Note,

or that it ever had a beneficial interest in the copy of the Note affixed to its proof of claim 17.

108.    The United States Constitution Article III §2 specifically limits the jurisdiction of the

federal courts to "Cases or Controversies." Justice Powell delivered the Opinion of the Supreme
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 26 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 25 of 31


Court in the case of Warth v. Seldin addressing the question of standing in a federal court as

follows:

In essence, the question of standing is whether the litigant is entitled to have the court decide the
merits of the dispute or of the particular issues. This query involves both constitutional
limitations on federal court jurisdiction and prudential limitations on its exercise. In its
constitutional dimension, standing imports judiciability: whether the Plaintiff has made out a
―case or controversyǁ between himself and the Defendants within the meaning of Art.III. This is
the threshold question in every federal case, determining the power of the court to entertain the
suit. As an aspect of judiciability, the standing question is whether the Plaintiff has ―alleged
such a personal stake in the outcome of the controversyǁ as to warrant his invocation of federal –
court jurisdiction and to justify exercise of the court‘s remedial powers on his behalf. Baker v.
Carr 369 U.S.186,204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663(1962). The Art. III judicial power exists
only to redress or otherwise to protect against injury to the complaining party…A Federal court‘s
jurisdiction therefore can be invoked only when the Plaintiff himself has suffered ―some threat
or actual injury resulting from the putatively illegal action… Linda R.S. v. Richard D., 410 U.S.
614, 617, 93 S.Ct. 1146,1148, 35 L.Ed.2d 536 (1973). Warth v. Seldin 422 U.S. 490, 498 (1975).
Apart from this minimum constitutional mandate, this Court has recognized other limits on the
class of persons who may invoke the courts’ decisional and remedial powers. … even when the
Plaintiff has alleged injury sufficient to meet the ―case or controversyǁ requirement, this Court
has held that the Plaintiff generally must assert his own legal rights and interests and cannot
rest his claim to relief on the legal rights or interests of third parties. E.g., Tilestion v.
Ullman, 318 U.S. 44, 63 S.Ct. 493, 87 L.Ed. 603 (1943).ǁ Warth v. Seldin 422 U.S. 490, 499
(1975) (emphasis added)

109.   The Plaintiff in the instant case reiterates that a party seeking relief in any Federal Court

"bears the burden of demonstrating standing and must plead its components with specificity."

Coyne v American Tobacco Company, 183 F.3d 488, 494 (6th Cir. 1999). Again, the minimum

constitutional requirements for standing are: proof of injury in fact, causation, and redressability.

Valley Forge Christian College v Americans United for Separation of Church & State, Inc., 454

U.S. 464, 473 (1982). Furthermore, in order to satisfy the requirements of Article III of the

United States Constitution, any claimant asserting rights in a Federal Court must show he has

personally suffered some actual injury as a result of the conduct of the adverse party. Coyne, 183

F.3d at 494; Valley Forge, 454 U.S. at 472.

110.   As set forth hereinabove, the named Creditor, Defendant National Residential Assets

Corp. can make no assertions as to its own interest in the outcome of the instant claim it is
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 27 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 26 of 31


making. The named Creditor, Defendant National Residential Assets Corp. further fails to

establish any clear, documented, perceived injury to itself.

111.   Defendants have not shown that the named Creditor, Defendant National Residential

Assets Corp. has any stake in the ownership of the Note and Mortgage as either a holder or

owner. Any attempt to indicate the named Creditor, Defendant National Residential Assets Corp.

as an owner of the Plaintiff’s loan has been by way of fraudulent and misleading documents

fabricated by employees of the Defendant BAC/Bank of America by persons who lack any

personal knowledge as to the Plaintiff’s mortgage loan.

112.   In the instant case there is a complete lack of any credible explanation describing how,

when and from whom the named Creditor, Defendant National Residential Assets Corp., derived

any rights from Defendant BAC/Bank of America, N.A. There exists beyond a clear question of

fact as to the issue of Defendants’ standing to file a Proof of Claim in the Plaintiff’s bankruptcy

case, as based upon the sworn testimony of Polak and Card before the United States Trustee, the

assignment of mortgage annexed to proof of claim 17, purportedly notarized in New York, is

under relevant New York law invalid, and beyond its invalidity it is a false and/or otherwise

fraudulent document presented for the purpose of enticing the reliance of the bankruptcy Courts,

the Chapter 13 Trustees, the Plaintiffs and the other creditors in bankruptcy cases.

                                   COUNT II
                   CLAIM FOR RELIEF: DECLARATORY JUDGMENT

113.   The allegations in paragraphs 1 through 93 of this complaint are realleged and

incorporated herein by this reference.

114.   At no time relevant to the allegations herein was the named Creditor, Defendant National

Residential Assets Corp identified in the proof of claim the actual holder and the lawful owner of

the mortgage note believed to be originally signed by the Plaintiff.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 28 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 27 of 31


115.   Therefore, the Defendants’ acting individually or together, have no constitutional

standing to file a claim or otherwise participate in this Chapter 13 proceeding.

116.   Because the named Creditor, Defendant National Residential Assets Corp is not the

actual holder and lawful owner or assignee of the mortgage, it has no security interest, and thus

no right to seek to collect money from Plaintiff or her bankruptcy estate.

117.   As a result thereof, the Defendants should be ordered to pay back to the Chapter 13

Trustee all funds received from the Plaintiff in the form of direct mortgage payments, pre and

post-petition.

118.   Plaintiff seeks a declaratory judgment holding that neither Defendant BAC/Bank of

America, N.A. has an enforceable secured or unsecured claim against the property of the estate

in bankruptcy; and

119.   Plaintiff also seeks a judgment declaring Defendants’ claimed security interest void

pursuant to 11 U.S.C. § 506(d).


                               COUNT III
       CLAIM FOR RELIEF: FRAUD ON THE COURT INCLUDING FALSE AND
                     FRAUDULENT PROOF OF CLAIM

120.   The allegations in paragraphs 1 through 93 of this complaint are realleged and

incorporated herein by this reference.

121.   The proof of claim number 17 filed by Defendant BAC/Bank of America, N.A. is a false

and fraudulent claim constituting fraud on the Court, the Chapter 13 Trustee, the Plaintiff and

other named creditors for the following reasons:

A.     Defendant BAC/Bank of America, N.A. filed Proof of Claim Number 17 which included

a copy of a Note the Defendants at all times knew was not payable to the named Creditor,

Defendant National Residential Assets Corp. and which bears no endorsement to the named
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 29 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 28 of 31


Creditor, Defendant National Residential Assets Corp., a fact the Defendants knowingly omitted

to disclose to the court, the Plaintiff, the Chapter 13 Trustee and the other creditors.

B.     Defendant BAC/Bank of America, N.A. filed Proof of Claim Number 17 which included

a copy of a Note, the defective condition of which the Defendants failed to disclose. Specifically,

the original note is defective and fails to support Proof of Claim 17 because in reality, it is not

payable to the named Creditor, Defendant National Residential Assets Corp. and it does not bear

an endorsement in blank or a specific endorsement to the named Creditor, Defendant National

Residential Assets Corp. The Defendants purposefully and knowingly omitted to disclose the

material fact of the lack of proper endorsement to the court, the Plaintiff, the Chapter 13 Trustee

and the other creditors.

C.     Defendant BAC/Bank of America, N.A. filed Proof of Claim Number 17 which included

a document the Defendants held out to be an assignment of mortgage which at all times the

defendant knew to be an invalid, false and fabricated document manufactured by and signed by

employees of the Defendant BAC/Bank of America, N.A.

122.   The Defendants knowingly made a false misrepresentation to the court;

To Wit, Defendant BAC/Bank of America, N.A. knowingly fabricated an assignment of
mortgage to present to the court and such act of presenting a false fabricated document was
committed for the purpose of enticing the reliance of the Court the Chapter 13 Trustee, the
Plaintiff and the other creditors in the bankruptcy case;

123.   Defendant BAC/Bank of America, N.A and named Creditor, Defendant National

Residential Assets Corp. knowingly made a false misrepresentation to the court;

To Wit, the Defendants knowingly claimed unsubstantiated monies alleged to be owed by the
Plaintiff and presented the same to the court. Such act was committed for the purpose of enticing
the reliance of the Court, the Chapter 13 Trustee, the Plaintiff and the other creditors in the
bankruptcy case and for the financial gain of the Defendants;
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 30 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 29 of 31


124.   Defendant BAC/Bank of America, N.A and named Creditor, Defendant National

Residential Assets Corp. omitted material, crucial information and facts from the court regarding

the Note and Assignment of Mortgage at issue;

To Wit, the Defendants knowingly submitted a Note to the Court which is neither indorsed to
Defendant National Residential Assets nor is it validly assigned to the Defendant National
Residential Assets Corp.

125.   The Plaintiff has been damaged by the actions and omissions of the named Creditor,

Defendant National Residential Assets and the Defendant BAC/Bank of America, N.A.;

To Wit, in that she has been and continues to be forced to expend his time and expenses to
protect her rights.

126.   All parties of interest in the Plaintiff’s bankruptcy case are harmed by the actions and

omissions of the named Creditor, Defendant National Residential Assets and the Defendant

BAC/Bank of America, N.A.;

To Wit, in that the integrity of the judicial process relied upon has been compromised by the
fraudulent acts, fraudulent documents and omissions of the Defendants.

127.   This Court has authority under 11 U.S.C. § 105(a) to "issue any order, process or

judgment that is necessary or appropriate to carry out the provisions of this title."

128.   The Court should impose sanctions on Defendants for fraud as the defendants have filed

false documents to support an improper claim in this case. Plaintiff therefore request that Court

invoke the powers granted to it by 11 U.S.C. § 105(1) and issue such order, process or judgment

necessary to address the fraud of the Defendants and to prevent any future fraud or abuse of

process. In the alternative, the Plaintiff requests this Court to waive the pre-notice time

requirements of Rule 9011 of the Bankruptcy Rules and to impose sanctions under that Rule.
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 31 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 30 of 31



                                       COUNT IV
                             VIOLATION OF AUTOMATIC STAY

129.   The allegations of paragraphs 1 through 93 of this Complaint are hereby re-alleged and

incorporated by reference.

130.   Defendant BAC/Bank of America, N.A. willfully violated the automatic stay in place for

the Plaintiff as it knew that the stay had been invoked and deliberately intended the action that

violated the stay.

131.   Defendant BAC/Bank of America, N.A.’s conduct is particularly actionable as, based on

the sworn testimony of its employees it had actual knowledge of the invalidity of the Assignment

of Mortgage annexed to the proof of claim in this instant case, adduced by sworn admissions,

under oath, of BAC employees, before the United States Trustee, the Defendant Bank of

America, N.A. continued to conceal their actual knowledge of the invalidity from this

Bankruptcy Court and plaintiff and advocated for the Assignment of Mortgage.

132.   Given the egregious nature of Defendant’s fraudulent acts throughout the bankruptcy and

recent violation of the stay in perpetuation of that fraud, and the emotional distress Plaintiff has

suffered as a result, Plaintiff is entitled to punitive damages pursuant to 11 U.S.C. § 362(k).


WHEREFORE, Plaintiff prays:

A.     That the Court disallow, expunge and strike the Proof of Claim Number 17;

B.     That the Court direct the Chapter 13 Trustee to strike Proof of Claim Number 17;

C.     That Defendant BAC/Bank of America, N.A. and National Residential Assets be

precluded from filing any amended, modified, or substitute claim in this case;

D.     That the alleged arrearages contained in the Proof of Claim be canceled and forever

discharged;
       Case 2:19-cv-04628-ER
 Case 16-00265-elf            Document
                    Doc 4 Filed 08/29/16 6-4Entered
                                              Filed 11/04/19  Page 32 ofDesc
                                                    08/29/16 01:31:27    89 Main
                           Document     Page 31 of 31


E.     That Claimant be required to pay expenses to the Plaintiff;

F.     That the Claimant provide a complete accounting of the Plaintiff’s mortgage loan

account, forthwith;

G.     That Defendants claimed security interest be declared void pursuant to 11 U.S.C.

§506(d);

H.     That the Defendants be sanctioned pursuant to 11 U.S.C. 362(k) for having violated the

automatic stay;

I.     That the Defendants be precluded from presenting any omitted information, in any form,

consistent with the sanctions provided by F.R.B.P. 3001(c)(2)(D)(i);

J.     That the Plaintiff be awarded other appropriate relief, including reasonable expenses and

attorney’s fees consistent with the sanctions provided by F.R.B.P. 3001(c)(2)(D)(ii);

K.     That Plaintiff have such other and further relief as the Court may deem just and Proper.


                                                    Dated this 29th day of August, 2016.

                                                    By: Susan Boltz Rubinstein

                                                    /s/ Susan Boltz-Rubinstein
                                                    Susan Boltz-Rubinstein, Pro Se Debtor
                                                    3444 Wiltshire Road
                                                    Furlong, PA 18925
                                                    215-794-5160
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   33 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 1 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   34 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 2 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   35 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 3 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   36 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 4 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   37 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 5 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   38 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 6 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   39 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 7 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   40 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 8 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   41 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 9 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   42 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 10 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   43 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 11 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   44 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 12 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   45 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 13 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   46 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 14 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   47 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 15 of 16
     Case 2:19-cv-04628-ER
Case 16-00265-elf  Doc 10-1 Document  6-4 Filed
                            Filed 09/19/16      11/04/19
                                           Entered        Page
                                                    09/19/16   48 of 89 Desc
                                                             12:41:58
                     Memorandum of Law Page 16 of 16
     Case Case  2:19-cv-04628-ER
          16-00265-elf   Doc 13-1 Document   6-4 Filed
                                   Filed 10/03/16      11/04/19
                                                   Entered       Page
                                                           10/03/16   49 of 89 Desc
                                                                    19:12:36
      Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 1 of 20




                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                HONORABLE ERIC L. FRANK

____________________________________________________________________________

In Re:                                                      : CASE NO: 10-16541
                                                           :
SUSAN M. BOLTZ-RUBINSTEIN                                   : CHAPTER 13
                                                           :
                                                           : ADVERSARY NO: 16-00265- elf
Vs.                                                       :
                                                           :
BAC HOME LOANS SERVICING/                                 :
BANK OF AMERICA, N.A. AND                                 :
NATIONAL RESIDENTIAL ASSETS CORP                          :
     _________________________________________________________________________________________

          MEMORANDUM OF LAW IN RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

                                           I.      INTRODUCTION

A.       The Note, the Assignment of Mortgage and the Lien

         On November 15, 2005, Susan M. Boltz-Rubinstein (“Plaintiff”) obtained a loan from Bank of America,

N.A. in the amount of $593,334.00 (the “Loan”). Exhibit A. The Loan was secured by a mortgage (the “Mortgage”)

of the same date on property known as 3444 Wiltshire Road, Furlong, PA 18925 (the “Property”). Exhibit A. On

December 10, 2010, the Mortgage was purportedly assigned from Bank of America N.A. to National Residential

Assets Corp. (the “Assignment of Mortgage/AOM”). Exhibit B. On January 20, 2011, Bank of America recorded the

AOM in Bucks County, Pennsylvania, creating a lien in favor of National Residential Assets Corp. Exhibit B.

B.       The Chapter 13 Bankruptcy

         On August 3, 2010, Plaintiff filed a Chapter 13 Voluntary Petition (the “Petition”) commencing bankruptcy

case number 10-16541 (the “Bankruptcy Case”). [Bankr. Dkt. No. 1]. In her Petition and accompanying schedules,

Plaintiff identified the Mortgage with Bank of America, N.A. as a secured claim. [Bankr. Dkt. No. 1, p. 9]. On

December 9, 2011, Plaintiff filed her Third Amended Plan which stated, “[t]he Plaintiff is currently in a mortgage

loan modification with Bank of America ... if the mortgage loan modification is denied, Bank of America may file
   Case Case  2:19-cv-04628-ER
        16-00265-elf   Doc 13-1 Document   6-4 Filed
                                 Filed 10/03/16      11/04/19
                                                 Entered       Page
                                                         10/03/16   50 of 89 Desc
                                                                  19:12:36
    Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 2 of 20


for relief from the automatic stay six (6) months after the date of plan confirmation.” [Bankr. Dkt. No. 167, p. 2]. On

December 15, 2011, Plaintiff entered into a stipulation with Bank of America. [Bankr. Dkt. No. 168]. In Defendants’

Motion to Dismiss, they totally misstate what Plaintiff agreed to and what was provided for in the December 15,

2011 stipulation. In the stipulation, Plaintiff agreed to the following: “per the recommendation of the Bankruptcy

Court, the undersigned parties hereby agree that Bank of America will pay the 2009 and 2010 real estate taxes of the

Plaintiff to the Bucks County Tax Claim Bureau, and the Bucks County Tax Claim Bureau can and will apply said

payment accordingly without a violation of the Automatic Stay.” [Bankr. Dkt. No. 169]. The Court confirmed the

Third Amended Plan on January 10, 2012. [Bankr. Dkt. No. 187]. On October 1, 2012 the court entered a post-

confirmation order, related to the contents of the December 9, 2011 Third Amended Plan referenced above (“[t]he

Plaintiff is currently in a mortgage loan modification with Bank of America ... if the mortgage loan modification is

denied, Bank of America may file for relief from the automatic stay six (6) months after the date of plan

confirmation.” [Bankr. Dkt. No. 167, p. 2]) which states that “Bank of America shall make no demand for payment

of or seek relief from the automatic stay to initiate foreclosure proceedings….” prior to “…Bank of America’s final

decision on the Plaintiff’s request for a loan modification.” [Bankr. Dkt. No. 218].

         On April 7, 2015 National Residential Assets Corp filed a Motion for Relief from the automatic stay to

foreclose on Plaintiff's property, in which it stated that it did not have possession of the Note. [Bankr. Dkt. No. 253,

p. 2, paragraph 6] Immediately after the above admission of National Residential Assets Corp, Plaintiff filed an

Adversary to determine the validity of the lien and to expunge the proof of claim #17 filed by BAC Home Loan

Servicing    [Adv. 15-00176 Dkt. No. 1] based in part on the questionable authenticity, origin, purpose and

effectiveness of the assignment of mortgage. In response, National Residential Assets Corp withdrew its Motion to

Lift.   [Bankr. Dkt. No. 260] On June 26, 2015, this Honorable Court dismissed the adversary complaint without

prejudice: 1) based on possible lack of “subject matter jurisdiction over this adversary proceeding”, or 2).

“Alternatively” exercised the Court’s “authority and discretion under 28 U.S.C. 1334(c)(1) to abstain from hearing

this adversary proceeding”. In setting forth a decision to “abstain” from that adversary proceeding, this Honorable

Court cited Sinochem Intern. Co. Ltd. v. Malaysia Intern. Shipping Corp., 549 U.S. 422, 429-31 (2007) for the

proposition that when doing so a federal court “need not necessarily determine whether it has subject matter

jurisdiction.”




                                                           2
     Case Case  2:19-cv-04628-ER
          16-00265-elf   Doc 13-1 Document   6-4 Filed
                                   Filed 10/03/16      11/04/19
                                                   Entered       Page
                                                           10/03/16   51 of 89 Desc
                                                                    19:12:36
      Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 3 of 20


C.       Six Years of Abject Deceit In The Bankruptcy Court of The Eastern District of Pennsylvania

         1.       BAC Home Loan Servicing/Bank of America

         For over six (6) years, from March 21, 2011 until present, BAC Home Loan Servicing/Bank of America

has, through abject material misrepresentations and fraudulent AOM, sought to deceive this Bankruptcy Court, the

Chapter 13 Trustee, the United States Trustee, the Plaintiff and all other parties affected by the instant bankruptcy

case.

         After the filing of Plaintiff's Chapter 13 petition, BAC Home Loans Servicing LLP filed a Proof of Claim

as Servicing Agent for National Residential Assets Corp. Exhibit A. In support thereof, the Proof of Claim (“POC

17”) annexed the purported Assignment of Mortgage (AOM) from Bank of America N.A. (Assignor) to National

Residential Assets Corp (Assignee). Exhibit B.

         The AOM was created for bankruptcy purposes as it was signed on December 2010, four (4) months post-

petition, and annexed to POC 17 which was filed on March 21, 2011, seven (7) months post-petition.1 As noted the

AOM was recorded on January 20, 2011 in the Bucks County Recorder of Deeds and thereby created a lien on

Plaintiff’s property on behalf of National Residential Assets Corp. Exhibit B.

         On May 4, 2016 National Residential Assets Corp (“National”) filed a motion to lift the automatic stay as

to Plaintiff’s residence. On June 23, 2016, following a settlement agreement between National Residential Assets

Corp and Plaintiff, this Honorable Court granted the Motion for Relief from the Automatic Stay filed by National

Residential Assets Corp. The Order [Bankr. Dkt. 293] reads:

         AND NOW, this 23rd day of June, 2016 at Philadelphia, by agreement between the parties in open court on
June 23, 2016, it is:
         ORDERED THAT:
         1. The Motion for Relief from the Automatic Stay filed by National Residential Assets Corp. ("National")
is GRANTED.



1
  As previously noted in the Amended Adversary Complaint [Dkt. 4], as well as in a correspondence to the court
[Dkt. 7] the two attorneys who facilitated the creation and filing of POC 17 are not admitted either generally or pro
hac in this jurisdiction. Fed. R. Bankr. P. 9010 and 9011 plainly require that pleadings and most other forms of
documentation submitted by a party who is represented by an attorney or attorneys must be signed at least by one of
the party’s attorneys, and that the signing attorney must be authorized to practice in this Court. As Rule 9011 states,
any paper that does not comport with this requirement will be stricken, unless the omission of a qualifying signature
is corrected promptly after being called to the attention of the relevant attorney or party. See also Eastern District of
Pennsylvania Local Rule 83.5, Eastern District of Pennsylvania Bankruptcy Local Rule 2090-1. Despite ECF receipt
of numerous notices [Dkt 4 and 7; Adv. 15-00176 Dkt. No. 1], neither Attorney Larry Buckley nor Attorney Hilary
Bonial have utilized the remedial clause of Fed. R. Bankr. P. 9011 to prevent the proof of claim from being stricken
from the record. Again, that clause states "an unsigned paper shall be stricken unless omission of the signature is
corrected promptly after being called to the attention of the attorney or party." Rule 9011.

                                                           3
  Case Case  2:19-cv-04628-ER
       16-00265-elf   Doc 13-1 Document   6-4 Filed
                                Filed 10/03/16      11/04/19
                                                Entered       Page
                                                        10/03/16   52 of 89 Desc
                                                                 19:12:36
   Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 4 of 20


          2. The automatic stay is terminated effective upon the entry of this Order with respect to the real property
located at 3444 Wiltshire Road Furlong, PA 18925 (“the Property”) in order to permit National to enforce its in rem
rights in the Property, if any, pursuant to applicable nonbankruptcy law.
          3. Nothing in this Order constitutes a determination that National is the holder of the Note or Mortgage
referenced in the Motion and all such issues may be determined by another court of
competent jurisdiction.

         Only National Residential Assets Corp filed a motion to lift the automatic stay as to Plaintiff’s residence.

Bank of America was not referred to in the motion. [Bankr. Dkt. 283] Bank of America was not named or referred

to in the above settlement order as a creditor permitted to proceed against Plaintiff’s property. Instead, the stay was

lifted “in order to permit National to enforce its in rem rights in the Property, if any.” The stay was not lifted in favor

of Bank of America, nor any entity other than National Residential Assets Corp.

         On or about June 27, 2016, following a lift stay settlement agreement between Plaintiff and National

Residential Assets Corp, Plaintiff was advised by the bankruptcy department of Bank of America that there could

not have been an Assignment of Mortgage from Bank of America N.A. to National Residential Assets Corp in

December of 2010 as Bank of America “as originator” had assigned her mortgage “almost immediately” after

consummation of the loan in November of 2005 i.e., five (5) years before December of 2010. Accordingly, there

was nothing for Bank of America to assign in December of 2010 and the AOM is therefore a nullity.

         In addition, also following the lift stay settlement agreement between Plaintiff and National Residential

Assets Corp, in July of 2016 Plaintiff learned that the two BAC employees, both of whom participated in the

preparation of the December 10, 2010 BAC Assignment of Mortgage (“AOM”) from Defendant Bank of America to

named creditor Defendant National Residential Assets Corp annexed to BAC POC 17 - Luanne Polak (“Polak”),

Vice President of Bank of America who purportedly signed the AOM, and Michelle Card (“Card”), who purportedly

notarized the signature of Polak -, also participated in the preparation of the AOM, dated October 21, 2010, also

filed by BAC Home Loan Servicing in the bankruptcy case of In re Robert Singleton, Case No. 10-13683-JLG,

before the Honorable Judge James L. Garrity, United States Bankruptcy Judge, in the Southern District of New

York. (Singleton Claim #4-1, 4-2, 4-3) The United States Trustee objected to the POC in the Singleton matter. [10-

13683-JLG Dkt. 60; attached here as Exhibit C] and took the deposition of Michele Card (“Card”), the notary for the

AOM [10-13683-JLG Dkt. 60; attached here as Exhibit C], as well as the deposition of Luanne Polak (“Polak”),

Card’s supervisor and the person who signed the AOM. [10-13683-JLG Dkt. 60, attached here as Exhibit C]. and

counsel for the Plaintiff took the deposition of Cynthia Mech (“Mech”) who was produced by BAC as the Rule

30(b)(6) witness. (Copies of excerpts from the deposition transcripts of Card, Polak and Mech are attached as

                                                            4
    Case Case  2:19-cv-04628-ER
         16-00265-elf   Doc 13-1 Document   6-4 Filed
                                  Filed 10/03/16      11/04/19
                                                  Entered       Page
                                                          10/03/16   53 of 89 Desc
                                                                   19:12:36
     Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 5 of 20


Exhibits E, F and G, respectively to the Singleton DOJ Objection to Claim - attached here as Exhibit C. The full

transcripts of Polak, Card and Mech are available upon request). Card and Polak testified under oath unequivocally

that Polak would not have been present when Card notarized assignments of mortgage. Exhibit C, Card Tr. at 37: 2-

9, and See Exhibit C, Polak Tr. at 83: 5-13; see also Polak Tr. at 26:4-26:16, 82:25-83:24, 84:15-85:3; See Exhibit

C, Card Tr. at 38:21-39:8, 41:10-42:5; and Exhibit C, Mech Tr. at 194:14-194:18, 194:22-195:9. Also, Polak’s

testimony, as signer of the AOM, revealed that she lacked any personal knowledge regarding the mortgage loans and

further lacked any personal knowledge to determine that Bank of America, N.A. had any ownership or control over

the mortgage loans or had the right to transfer the loans. Exhibit C, Polak Tr. at 20:8-11 (“Q: Okay. With respect to

the assignments of mortgages that you signed, did you typically review them before you signed them? A: No”.)

Polak testified that there were no procedures in place for reviewing assignments of mortgage. Id. at 20: 12-15 (“Q: Is

there a review process in your department in connection with assignments of mortgage? And I’m focusing on the

time period that this assignment was prepared in this case. A: I don’t believe so.”). 2

         On July 1, 2016, following entry of the June 23, 2016 order as to National, Bank of America employee

Contrice Archie wrote to Plaintiff and 1) identified Bank of America as the servicer of the loan - not for National

Residential Assets Corp. (the lift stay beneficiary) - but for BNY Mellon and 2) identified BNY Mellon, as opposed

to National Residential Assets Corp., as the “owner” of Plaintiff’s loan. See Archie letter, postmarked July 7, 2016

and received by Plaintiff on July 14, 2016, attached as Exhibit E. On July 18, 2016, despite Bank of America’s July

1, 2016 admissions that it does not service National (the lift stay beneficiary) and that Plaintiff’s loan is owned not

by National Residential Assets Corp. (the lift stay beneficiary) but by BNY (above), Bank of America delivered to

Plaintiff an Act 91 Notice received on July 21, 2016. Exhibit F.3 On July 19, 2016 Bank of America followed up its

illegal July 18, 2016 Act 91 Notice with a loan assistance help letter warning of the need to avoid “foreclosure

rescue” scams. Exhibit G. On July 20, 2016 Bank of America followed up its illegal July 18, 2016 Act 91 Notice

with a second loan assistance help letter again warning of the need to avoid “foreclosure rescue” scams. Exhibit H.

On August 3, 2016, in case there was any doubt as to Bank of America’s July 1, 2016 admissions (above), Bank of


2
  The Singleton Settlement Agreement with Bank of America is attached as Exhibit D. The Honorable James L.
Garrity, Southern District of New York Bankruptcy Judge, filed the Settlement Agreement on the docket over the
objection of the parties. Exhibit D.
3
  In their Motion to Dismiss, Defendants fails to acknowledge that Bank of America served Plaintiff with an Act 91
and makes no mention whatsoever of the Act 91 served by Bank of America upon Plaintiff. Nor does counsel
mention that Bank of America served the Act 91 while, immediately before and immediately after doing so refuting
in writing that it services the lift stay beneficiary, National Residential Assets Corp. Exhibits E and I.

                                                           5
  Case Case  2:19-cv-04628-ER
       16-00265-elf   Doc 13-1 Document   6-4 Filed
                                Filed 10/03/16      11/04/19
                                                Entered       Page
                                                        10/03/16   54 of 89 Desc
                                                                 19:12:36
   Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 6 of 20


America employee Contrice Archie again wrote to Plaintiff and 1) identified Bank of America as the servicer of the

loan - not for National Residential Assets Corp. (the lift stay beneficiary) - but for BNY Mellon and 2) identified

BNY Mellon, as opposed to National Residential Assets Corp., as the “owner” of Plaintiff’s loan. See Archie letter,

postmarked August 5, 2016 and received by Plaintiff on August 8, 2016, Exhibit I.

         To the extent Bank of America is pursuing debt collection against plaintiff by virtue of an Act 91 as a

servicer, by Bank of America’s own admissions in two different writings, one writing immediately before the Act 91

and another writing immediately after the Act 91, it is not doing so as servicer for National Residential Assets Corp,

the only entity that has obtained a lift stay order. Instead, Bank of America has twice written that it is acting as

servicer for BNYM as, in Bank of America’s words, the "owner" of Plaintiff’s loan. Exhibits E and I.

         While the business model of the ”bank as servicer” for alleged loan owners may allow “servicers” to act on

behalf of the alleged loan holder, by filing a motion to lift the automatic stay, to do so a servicer must make “an

unambiguous representation or declaration setting forth the servicer's authority from the present holder of the note to

collect on the note and enforce the deed of trust. If questioned, the servicer must be able to produce and authenticate

that authority.” In re: Peter A. Jacobson and Maria E. Jacobson, Plaintiffs, UBSC WDWA, Bankruptcy Case No.

08-45120. If Bank of America intended to proceed with collection or foreclosure actions on behalf of a party other

than National (the lift stay beneficiary), Bank of America should have filed a motion to lift and sought an order

allowing it to do so. Bank of America did not file such a motion. It could not do so as servicer for National

Residential Assets Corp, on whose behalf it has filed a proof of claim, because Bank of America, aware that the

AOM is a nullity, could not make an unambiguous representation or declaration setting forth its authority from

National Residential Assets Corp to collect on and enforce the note.. Certainly, if questioned, Bank of America

would not be able to produce and authenticate that authority. This is also especially so where, as here, Bank of

America has repeatedly identified itself as the servicer of the loan - not for National Residential Assets Corp, the lift

stay beneficiary, but for BNY Mellon and identified BNY Mellon, as opposed to National, as the “owner” of

Plaintiff’s loan. Under these circumstances, Bank of America cannot pursue debt collection or foreclosure

proceedings against Plaintiff at this time and its acts in that regard to date have been in violation of the automatic

bankruptcy stay.




                                                           6
     Case Case  2:19-cv-04628-ER
          16-00265-elf   Doc 13-1 Document   6-4 Filed
                                   Filed 10/03/16      11/04/19
                                                   Entered       Page
                                                           10/03/16   55 of 89 Desc
                                                                    19:12:36
      Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 7 of 20


         2.       National Residential Assets Corp

         The 1757 Tapo Canyon Road, Simi Valley, CA 93063 address listed on the AOM for National Residential

Assets Corp, is not the address of National Residential Assets Corp, but is, in fact, the business address for the AOM

Assignor, Bank of America Home Loans”. Exhibit B, Exhibit J. On November 2, 2015, following initiation of a

regulatory investigation, National Residential Assets Corp filed an Amended Foreign Corporation Certificate

(Exhibit K) changing its principal address to c/o BNY Mellon, Attn. Legal Department, 225 Liberty Street, NY NY

10286, signed by former Reed Smith paralegal, Susan K. Maroni, in her capacity as “Assistant Secretary of National

Residential Assets Corp.” (Exhibit L) The effect of National Residential Assets Corp has been to conceal

securitizations and resulting defaults from both investors and homeowners. If the mortgage loans weren't physically

deposited into the trusts prior to the issuance of the MBS they are subject to 100% tax penalties under 26 U.S.C.

Section 860G(d)(1). However, if a failed securitization were to be concealed, there was/is no apparent tax liability.

On March 1, 2016 National Residential Assets Corp filed an “Annual Report” (Exhibit M), no longer signed by or

referencing Susan Maroni, in her purported capacity as “Assistant Secretary of National Residential Assets Corp.”

but signed by “Claudine Orloski” “Assistant Treasurer – Tax”, for fiscal year ending December 31, 2015, listing

Orloski for the first time as “Assistant Treasurer – Tax”.

C.       Adversary Complaint

         Following plaintiff’s discovery above 1) that the AOM was clearly fraudulent as Bank of America as

originator had already assigned plaintiff’s mortgage five years prior to the purported AOM to National Residential

Assets Corp, 2) that the Notary Acknowledgment was false as Polak did not execute the Assignment of Mortgage in

the presence of the Notary, 3) that Polak lacked any personal knowledge to determine whether Bank of America,

N.A. had any ownership or control over the mortgage loans or had the right to transfer the loans to National

Residential Assets Corp, plaintiff was served with an Act 91 notice by Bank of America, in violation of the

automatic stay and although Bank of America wrote, immediately before serving plaintiff with the Act 91 and

immediately after serving plaintiff with the Act 91, that it did not service the lift stay beneficiary, National

Residential Assets Corp. Plaintiff then filed the instant Adversary on August 17, 2016. [Dkt. 1.]




                                                             7
     Case Case  2:19-cv-04628-ER
          16-00265-elf   Doc 13-1 Document   6-4 Filed
                                   Filed 10/03/16      11/04/19
                                                   Entered       Page
                                                           10/03/16   56 of 89 Desc
                                                                    19:12:36
      Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 8 of 20


                                                 III.     ARGUMENT

A.       Standard of Review: Defendants' Motion To Dismiss Pursuant to Rule 12(b)(6)

         For a complaint to survive dismissal pursuant to Fed. R. Civ. P. 12(b)(6), it "must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 663,

129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007)). In evaluating the sufficiency of a complaint, the Court must accept all well-pleaded

factual allegations in the complaint as true and draw all reasonable inferences in favor of the non-moving party. See

Phillips v. City of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008). "Factual allegations must be enough to raise a right

to relief above the speculative level." Twombly, 550 U.S. at 555. Furthermore, "[a] pleading that offers labels and

conclusions . . . will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid of further factual

enhancement." Iqbal, 556 U.S. at 678 (internal citations omitted).

         The burden of proof for showing that no claim has been stated is on the moving party. Hedges v. U.S., 404

F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

During a court's threshold review, "[t]he issue is not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claims." In re Rockefeller Ctr. Props., Inc., 311 F.3d 198, 215

(3d Cir. 2002). If a claim is dismissed pursuant to Rule 12(b)(6), the plaintiff may be granted leave to amend or

reassert the claim. In re Burlington Coat Factory Litig., 114 F.3d 1410, 1434 (3d Cir. 1997).

B.       There Is Clear And Convincing Evidence of Fraud Relating Not Only To The Acknowledgement But
         Also To The Underlying AOM

         It is well settled that all conveyances made in the state of Pennsylvania must be acknowledged and

recorded within 90 days. See 21 Pa. Stat. Ann. § 444. In re Bella Vista Assocs., LLC, 388 B.R. 99 (Bankr. D.N.J.

2008) 21 P.S. § 444 applies to all conveyances, which would include assignments of mortgages. If a conveyance,

such as an assignment of mortgage, is not acknowledged and recorded within 90 days, it shall be adjudged

fraudulent and void against any subsequent purchaser. Id. The acknowledgment is required for the recording and

perfection of a mortgage lien. In re Armstrong, 288 B.R. 404, 429-31 (Bankr. E.D. Pa. 2003) citing In re Messinger,

281 B.R. 568 (Bankr. M.D. Pa. 2002) and 21 P.S. § 42. Under Pennsylvania law, the acknowledgment does not

affect the validity of the underlying document, only the ability to record it, and is not part of the document.

Messinger, supra, 281 B.R. at 574. The purpose of the acknowledgment is to verify the executing party's identity



                                                             8
    Case Case  2:19-cv-04628-ER
         16-00265-elf   Doc 13-1 Document   6-4 Filed
                                  Filed 10/03/16      11/04/19
                                                  Entered       Page
                                                          10/03/16   57 of 89 Desc
                                                                   19:12:36
     Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 9 of 20


and voluntary intention to be bound by the terms of the document, all for the benefit of those who rely on the faith

and credit of the public records. Id.

         The presence of the parties is required for a proper acknowledgment in Pennsylvania. In re Rice, 133 B.R.

722 (Bankr.E.D.Pa.1991). If, as here, a notary never personally saw a party, this is a latent defect, not appearing on

the face of the document. Messinger, supra, 281 B.R. at 574. The recorder would have no way of knowing of the

error and would have no reason to reject the document. Pennsylvania law therefore requires proof of fraud or forgery

to void the perfection of a recorded conveyance containing an acknowledgment that is complete and proper on its

face. Id. Allowing a challenge where there is an allegation of fraud would restore the protections that may have been

lost by an improper fulfillment of notarial duties. Id. Such a challenge, on grounds of fraud or forgery, should relate

to the underlying document or transaction, rather than the acknowledgment. Messinger, supra, 281 B.R. at 574.

         Here, while, as set forth above, the purpose of the acknowledgment is to verify the executing party's

identity and voluntary intention to be bound by the terms of the document, all for the benefit of those who rely on

the faith and credit of the public records, Polak’s sworn testimony revealed that she lacked any personal knowledge

regarding the Plaintiff’s mortgage loan and further lacked any personal knowledge to determine that Bank of

America, N.A. had any ownership or control over the Plaintiff’s mortgage loan or had the right to transfer the loan to

National Residential Assets Corp. Exhibit C, Polak Tr. at 20:8-11. Moreover, the acknowledgment in the AOM

annexed to Proof of Claim 17, which states that Polak (1) personally (2) appeared before Card and (3) acknowledged

her signature (Exhibit B) is not accurate, because Polak testified that she did not personally appear before Card to

acknowledge her signature, and is therefore false. Exhibit C, Card Tr. at 37: 2-9, and See Exhibit C, Polak Tr. at 83:

5-13; see also Polak Tr. at 26:4-26:16, 82:25-83:24, 84:15-85:3; See Exhibit C, Card Tr. at 38:21-39:8, 41:10-42:5;

and Exhibit C, Mech Tr. at 194:14-194:18, 194:22-195:9. The fraud relating to the underlying AOM is that in the

AOM Bank of America purports to assign plaintiff’s mortgage in December of 2010 to National Residential when,

in fact, there was nothing to assign in December of 2010 as Bank of America had already assigned Plaintiff’s

mortgage almost immediately after she signed the mortgage in November 2005.4 Moreover, as set forth below in


4
  Albeit in the context of a proceeding under 11 U.S.C. §544, in two bankruptcy cases - In re Fisher, 320 B.R. 52
(E.D. Pa. 2005) and In re Rice, 133 B.R. 722 (Bankr. E.D. Pa. 1991) - federal courts applied Pennsylvania state law
to determine the validity of an improperly notarized mortgage as to third party creditors and, therefore, the
mortgage's avoidability under 11 U.S.C. §544. In both cases the avoidance actions were instituted jointly by the
respective Plaintiffs and trustees. In Rice, the bankruptcy court held that a mortgage that was improperly notarized --
i.e., that was notarized only after the settlement and out of the presence of the mortgagor -- was invalid against
certain third parties under Pennsylvania law and therefore, could be avoided through use of the trustee's strong arm

                                                          9
     Case Case 2:19-cv-04628-ER
          16-00265-elf  Doc 13-1 Document   6-4 Filed
                                  Filed 10/03/16      11/04/19
                                                  Entered        Page
                                                           10/03/16   58 of 89 Desc
                                                                    19:12:36
     Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 10 of 20


Part D. 2, the purported “Mortgage Assignment” from Bank of America N.A. to National Residential Assets Corp is

a nullity as it did not effect an assignment of the note under Article 9 of the UCC. and is insufficient under Article 9

to support a conclusion that National Residential Assets Corp holds any interest, ownership or otherwise, in the

Note.

C.       Plaintiff's Claims Are Not Barred by the Doctrine of Res Judicata

         It is well settled that plan confirmation orders do not generally create res judicata effect. In re Giordano,

234 B.R. 645 (Bankr. E.D. Pa. 1999) (plan confirmation orders do not generally have res judicata effect); In re

Taylor, 208 B.R. 828, 832-33 (Bankr. E.D. Pa. 1997) (plan confirmation orders do not generally have res judicata

effect); County Fuel Co. v. Equitable Bank Corp., 832 F.2d 290, 292 (4th Cir. 1987) (failure to object to claim

creates no res judicata effect); In re Norris, 39 B.R. 85 (E.D. Pa. 1984) (order granting relief from the automatic

stay in a prior bankruptcy case is not res judicata in a later case), Edwards v. Duane, Morris & Heckscher LLP,

2004 U.S. Dist. LEXIS 24177 (failure to object to claim creates no res judicata effect); Calabria v. CIT Consumer

Group, (In Re Calbria) 407 B.R. 671 (W.D. Pa. 2009)(failure to object to claim creates no res judicata effect);

Garcia v. Doral Bank (In re Garcia) 2014 Bankr. LEXIS 1633 (Bankr. D. P.R. 2014); Pena v. HSBC Bank USA,

2014 U.S. Dist. LEXIS 155888 (failure to object to claim creates no res judicata effect). Despite this well settled

law, Defendants now contend that Plaintiff's Claims are barred by res judicata.

                  1.       There Had Been No Final Judgment

         Assuming arguendo that plan confirmation orders do generally have res judicata effect, in this bankruptcy

several factors cast doubts that the “automatic allowance under 11 U.S.C. Section 502(a) of a claim not objected to”

constitutes a “final judgment” of the type that gives rise to “bar” or “claim preclusion” under strict res judicata

principles. First, “finality” has not attached to BAC Home Loan Servicing's claim at confirmation. The plan

currently binding at the time of the filing of this adversary proceeding not only allows for, but was confirmed with

the expectation of, post-confirmation adjustments, through loss mitigation/modification, of the size of claim. In fact,


powers. The district court reached a similar conclusion in In re Fisher. But see In re Bell, 309 B.R. 139, 158-61
(Bankr. E.D. Pa. 2004) (Pennsylvania law requires clear and convincing evidence of fraud or forgery with respect to
the underlying mortgage documents to void the perfection of a recorded mortgage containing an acknowledgment
that is complete and proper on its face and absent proof of fraud or forgery, a mortgage cannot be avoided under 11
U.S.C. §544); In re Armstrong, 288 B.R. 404, 429-31 (Bankr. E.D. Pa. 2003) (same); In re Messinger, 281 B.R. 568
(Bankr. M.D. Pa. 2002) (same); see also In re Jones, 284 B.R. 92 (Bankr. E.D. Pa. 2002) (same, but also finding that
Plaintiff's recollection whether notary was present was unclear and not sufficient to establish that notary did not
attend loan closing), aff'd, 308 B.R. 223 (E.D. Pa, 2003) (Plaintiff’s unclear recollection regarding notary's presence
at loan settlement was not sufficient to establish that notary was not present).

                                                          10
  Case Case 2:19-cv-04628-ER
       16-00265-elf  Doc 13-1 Document   6-4 Filed
                               Filed 10/03/16      11/04/19
                                               Entered        Page
                                                        10/03/16   59 of 89 Desc
                                                                 19:12:36
  Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 11 of 20


payments to address pre-petition arrears were not provided for in the plan due to the expectation that such would be

addressed outside of the plan through such loss mitigation/modification. Moreover, a Stipulation was entered into

immediately before confirmation that Bank of America will pay the 2009 and 2010 real estate taxes of the Plaintiff

to the Bucks County Tax Claim Bureau [Bankr. Dkt. No. 168]

         Second, the process of determining “finality” of BAC Home Loan Servicing's claim has been ongoing post

confirmation. Addressing the ongoing process of modification and its effect on BAC Home Loan Servicing, on

October 1, 2012 the bankruptcy Court issued a post-confirmation settlement Order restricting Bank of America from

proceeding with collection on this claim, it reads: “Bank of America shall make no demand for payment of or seek

relief from the automatic stay to initiate foreclosure proceedings….” prior to “…Bank of America’s final decision

on the Plaintiff’s request for a loan modification.” [Bankr. Dkt. No. 218].

         Finally, in the instant case, doubts concerning “finality” remain in that as of the time of filing this adversary

Plaintiff had not yet received her discharge and the bankruptcy has not closed. In County Fuel Co. v. Equitable

Bank Corp., supra, the bases for the Court's doubts concerning application of res judicata were that the allowance at

issue was still subject to reconsideration under 11 U.S.C. Section 502(j) and was not “final” for purposes of

appellate review. See id. As the Ninth Circuit correctly noted in Siegel v. Federal Home Loan Mortgage Corp., 143

F. 3d 525 (9th Cir. 1998), doubts concerning “finality” should dissipate where, as in Siegel, “the Plaintiff has

received a discharge and the bankruptcy has closed. By then any lingering doubts about 'finality' would surely have

been assuaged.” 143 F. 3d at 530. In contrast, in the instant case, as of the time of filing this adversary, Plaintiff

had not yet received her discharge and the bankruptcy has not closed and thus doubts concerning 'finality' remain.

                  2.       The Cases Cited by Defendants Contradict Their Position That Plaintiff's Claims
                           Are Barred by the Doctrine of Res Judicata

         In their Motion To Dismiss, Defendants cite to Core States Bank, N.A. v. Huls America, Inc., 176 F. 3d 187

(3d Cir. 1994) to lay out the premise for its assertion that Plaintiff’s claims are barred by res judicata: “The

doctrines of claim preclusion and issue preclusion (res judicata and collateral estoppel) bar an action when the

foundation upon which the claims rest has already been litigated.” In Core States, as in the other cases BAC Home

Loans Servicing cites, the bar to litigation was sought outside the bankruptcy court post discharge. In this

particular case, the specific issue that was sought to be barred had already been specifically litigated within the

confirmation process. The Court in Core States (citing to Board of Trustees below), set forth a “preclusion test” :



                                                           11
  Case Case 2:19-cv-04628-ER
       16-00265-elf  Doc 13-1 Document   6-4 Filed
                               Filed 10/03/16      11/04/19
                                               Entered        Page
                                                        10/03/16   60 of 89 Desc
                                                                 19:12:36
  Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 12 of 20


          First, claim preclusion applies only if the current claim would have been within the jurisdiction of
          the court hearing the prior bankruptcy proceeding. A claim, in order to fall within the bankruptcy
          jurisdiction, must at least be one that "could conceivably have any effect on the estate being
          administered in bankruptcy."
          Second, except possibly in certain unusual circumstances, claim preclusion applies only if the
          party to be precluded raised a claim, such as an objection to a reorganization plan, in a prior
          proceeding.
          Finally, claim preclusion applies only if the events underlying the current claim are essentially
          similar to those underlying the claim made in the bankruptcy proceeding. If the current claim
          alleged to be precluded does not meet these three requirements it will not be precluded.

Here, the issues of, including but not limited to fraud, ownership of, and/or the right of defendants to enforce the

debt, were not litigated during the confirmation process.

          Defendants then cite Board of Trustees of Trucking Employees Welfare Fund, Inc. v. Centra, 983 F.2d 495,

504 (3d Cir. 1992), to set forth a principle stating that Claim preclusion “gives dispositive effect to a prior judgment

if a particular issue, although not litigated, could have been raised in the earlier proceeding. Claim preclusion

requires: (1) a final judgment on the merits in a prior suit involving: (2) the same parties or their privities; and (3) a

subsequent suit based on the same cause of action.” (emphasis added). In Board of Trustees the Court ruled in favor

of Plaintiff, focusing on the lack of issue preclusion in that instance. Issue preclusion, rather than claim preclusion,

is the proper focus within the bankruptcy setting. The relevant cases, particularly those cited by BAC Home Loans

Servicing, focus on issue preclusion. The Court in Board of Trustees focused on the proper analysis of issue

preclusion and stated that “Issue preclusion….. proscribes re-litigation when the identical issue already has been

fully litigated.” The Court then set forth a list of factors under which issue preclusion may be invoked (emphasis

added):

          (1) the identical issue was decided in a prior adjudication; (2) there was a final judgment on the
          merits; (3) the party against whom the bar is asserted was a party or in privity with a party to the
          prior adjudication; and (4) the party against whom the bar is asserted had a full and fair
          opportunity to litigate the issue in question. Temple University v. White, 941 F.2d 201, 212 (3d
          Cir. 1991), cert. denied, --- U.S. ----, 112 S. Ct. 873, 116 L. Ed. 2d 778 (1992).

The Court then clarified further that “A final determination regarding a given specific issue….occurs when that

narrow issue is actually litigated and decided.” (emphasis added) Both the fact pattern and the enunciated principle

in Board of Trustees, are dispositive in favor of Plaintiff in this case:

          At the time the bankruptcy court approved the settlement agreement, the Fund was unaware of
          Mason-Dixon's alleged misrepresentations or of its own mistake concerning material facts. Unless
          the Fund was clairvoyant, it could not foresee that Mason-Dixon would breach the agreement. Yet
          Centra insists that the Fund should have brought to the court's attention claims of which it was
          completely unaware and claims based on conduct that had not yet occurred. Centra's argument is
          indefensible.


                                                            12
     Case Case 2:19-cv-04628-ER
          16-00265-elf  Doc 13-1 Document   6-4 Filed
                                  Filed 10/03/16      11/04/19
                                                  Entered        Page
                                                           10/03/16   61 of 89 Desc
                                                                    19:12:36
     Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 13 of 20


The situation in this case is very similar, in that it is not true that the issue (here of true ownership of the debt)

“could have been raised” pre-confirmation. Plaintiff here has objected to a claim, post -confirmation (though not

post discharge), once it learned of material facts which would invalidate the Claim, but which were concealed by the

Creditor (National Residential Assets Corp) and its purported servicer and filer of the Claim (BAC Home Loans

Servicing), during the confirmation process and only recently became known to Plaintiff.

         In the instant case the identical issue was not previously decided and there was no final judgment. But

certainly, given the deceit perpetrated by Creditor and its Claim filer/purported-servicer, Plaintiff/Plaintiff, “the

party against whom the bar” would be asserted, could not have had a “full and fair opportunity to litigate the issue

in question.”


                  3.        Res Judicata Effect Cannot be Asserted Where, As Here, A Legal Nullity Exists

         The AOM features not only a false acknowledgement, but also an encumbrance upon real property based

on a fraudulent AOM is null and void. Such a document is void at its inception, a fraudulent making of a writing to

the prejudice of Plaintiff’s rights. A fraudulent AOM lacks the voluntariness of conveyance. Therefore, it holds a

unique position in the law; a legal nullity at its creation is never entitled to legal effect because void things are as no

things. On December 10, 2010, at the time of the purported AOM from Bank of America to National Residential

Assets Corp, Bank of America did not have title to pass as it had already assigned plaintiff’s mortgage shortly after

consummation of the mortgage in November of 2005. It is legally impossible for National Residential Assets Corp

to have been assigned the mortgage from Bank of America would no longer had any interest in the mortgage. As

such, the AOM is void, not merely voidable. That legal status cannot be changed, regardless of how long it may take

for the fraud to be uncovered and/or challenged.


D.       Plaintiff’s Arguments Do Not Fail As A Matter of Law

         1.       Plaintiff Has Standing to Challenge The Assignment Since The Defects Asserted Void The
                  Assignment

         Defendants argue that Plaintiff does not have standing to challenge the assignment from Bank of America,

N.A. to National Residential Assets Corp because Plaintiff was not a party to the assignment. In so doing,

Defendants fail to distinguish between void and voidable assignments. It is well settled that Plaintiff can challenge

an assignment of her note and mortgage if the defect asserted would void the assignment. See Reinagel v. Deutsche


                                                           13
  Case Case 2:19-cv-04628-ER
       16-00265-elf  Doc 13-1 Document   6-4 Filed
                               Filed 10/03/16      11/04/19
                                               Entered        Page
                                                        10/03/16   62 of 89 Desc
                                                                 19:12:36
  Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 14 of 20


Bank National Trust Co. (5th Cir. 2013) ___ F.3d ___ [2013 WL 3480207 at p. *3] [following majority rule that an

obligor may raise any ground that renders the assignment void, rather than merely voidable]; see also, Conlin v.

Mortgage Electronic Registration Systems, Inc. (6th Cir. 2013) 714 F.3d 355, 361 [third party may only challenge

an assignment if that challenge would render the assignment absolutely invalid or ineffective or void]; Culhane v.

Aurora Loan Services of Nebraska (1st Cir. 2013) 708 F.3d 282, 291 [under Massachusetts law, mortgagor has

standing to challenge a mortgage assignment as invalid, ineffective or void]; Gilbert v. Chase Home Finance, LLC

(E.D.Cal., May 28, 2013, No. 1:13-CV-265 AWI SKO) 2013 WL 2318890. Mortgagors challenging invalid

assignments have standing to do so because they have demonstrated a concrete and particularized injury in fact, a

causal connection that permits tracing the claimed injury to the defendant's actions, and a likelihood that prevailing

in the action will afford some redress for the injury. If, as here, an assignment is void, then the assignee was

assigned nothing and has nothing to convey to the purchaser. Where a grantor has nothing to convey the purported

conveyance is a nullity, notwithstanding the parties' intent.

         The cases which Defendants cite to support their contention, which is incorrect, that Plaintiff does not have

standing to challenge the AOM, all involve challenges to assignment based on non-compliance of an assignment

with the provisions of the pooling and servicing agreement. However, Plaintiff has not raised a challenge to the

mortgage on non-compliance of an assignment with the provisions of the pooling and servicing agreement. Instead,

as set forth above, Plaintiff has challenged the assignment of mortgage on void, not voidable, grounds.

         2.       Plaintiff’s Arguments Concerning National Residential Asset Corp’s Inability To Establish
                  That It Is A Holder of the Note Or Entitled To Enforce The Note Are Well Founded And
                  Meritorious

         Courts within the Third Circuit have not questioned the standing of Plaintiffs challenging a proof of claim

based on failure to comply with the Uniform Commercial Code. See Kemp v. Countrywide Home Loans, Inc., 440

B.R. 624 (Bankr. D. N.J. 2010) (sustaining Plaintiff's objection to a secured proof of claim because the claimant

failed to satisfy the indorsement element for negotiation of the note under the Uniform Commercial Code); In re

Walker, No. 10-12592 ELF, 466 B.R. 271, 2012 Bankr. LEXIS 451, 2012 WL 443014 at *5-6 (Bankr. E.D. Pa.,

Feb. 13, 2012) (addressing Plaintiff's argument that claimant did not have a right to enforce the note under the

Pennsylvania Uniform Commercial Code but finding that the claimant complied with the UCC and had possession

of the note).




                                                           14
  Case Case 2:19-cv-04628-ER
       16-00265-elf  Doc 13-1 Document   6-4 Filed
                               Filed 10/03/16      11/04/19
                                               Entered        Page
                                                        10/03/16   63 of 89 Desc
                                                                 19:12:36
  Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 15 of 20


         There is abundant legal authority for the proposition that mortgage notes are negotiable instruments

governed by Article 3 of the Uniform Commercial Code. In re Walker, supra. The term "negotiable instrument" is

defined in 13 Pa. Cons. Stat. § 3104. Id. The Uniform Commercial Code establishes the requirements necessary for

the transfer of a note which includes the transfer of possession of the instrument and its indorsement by the holder.

13 Pa. Cons. Stat. § 3201(b). Such an indorsement must appear on the note or on an allonge affixed to the

instrument. 13 Pa. Cons. Stat. § 3204 (a).

         There are three ways in which a person may qualify as the person to enforce the note. 13 Pa. Cons. Stat. §

3301. First, by being its holder (i.e., in possession of the note where the note is payable to the person or is payable

to bearer). 13 Pa. Cons. Stat. §§ 1201, 3201. Second, by being a nonholder in possession who has the rights of a

holder. 13 Pa. Cons. Stat. §§ 3203, 3301(2). Third, if the note has been destroyed or is lost or is in the wrongful

possession of an unknown person or a person that cannot be found, by establishing that the person was formerly in

possession of the note with the right to enforce when the loss of possession occurred (and the loss was not a result of

a transfer of lawful seizure). 13 Pa. Cons. Stat. § 3309. In re Walker, supra, citing In re Veal, 450 B.R. 897, 910-

913 (B.A.P. 9th Cir. 2011); Kemp, 440 B.R. at 630-34; see also 2011 UCC Ed. Bd. Report at 4-7.

         Article 3 of the UCC does not purport to govern completely the manner in which those ownership interests

are transferred. For the rules governing those types of property rights, Article 9 provides the substantive law. UCC §

9-109(a)(3) (Article 9 “applies to . . . a sale of . . . promissory notes”). Article 9 includes rules governing the effect

of the transfer of a note on any security given for that note such as a mortgage. As a consequence, Article 9 must be

consulted as to who owns or has other property interest in a promissory note. From this it follows that the

determination of who holds these property interests will inform the inquiry as to who is a real party in interest in any

action involving that promissory note.

         UCC § 9-109(a)(3) states that Article 9 applies to any sale of a “promissory note,” which is defined in § 9-

102(a)(65) as “an instrument that evidences a promise to pay a monetary obligation, [or] does not evidence an order

to pay . . . .” In turn, an “instrument” under Article 9 is defined as “a negotiable instrument or any other writing that

evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type

that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment.” UCC §

9-102(a)(47). If the payee seeks either to use the note as collateral or sell the note outright to a third party in a




                                                           15
      Case Case 2:19-cv-04628-ER
           16-00265-elf  Doc 13-1 Document   6-4 Filed
                                   Filed 10/03/16      11/04/19
                                                   Entered        Page
                                                            10/03/16   64 of 89 Desc
                                                                     19:12:36
      Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 16 of 20


manner not within Article 3, Article 9 of the UCC governs that sale or loan transaction and determines whether the

purchaser of the note or creditor of the payee obtains a property interest in the note. See UCC § 9-109(a)(3).

                   a.       The Proof of Claim Demonstrates That The Transfer of the Note Did Not Comply
                            With The UCC And Is Invalid, Ineffective and/or Void

                            i)       Bank of America By Its Own Admission Never Transferred Possession Of
                                     The Note to National Residential Assets Corp.

        In its April 7, 2015 Motion to Lift Stay National Residential Assets Corp stated “Movant is unable to find the

Note and will seek to prove the Note using a lost note affidavit. A copy of the lost note affidavit is attached as

Exhibit A .” [Bankr. Dkt. No. 253, p. 2, paragraph 6] First, the Lost Note Affidavit, annexed as Exhibit A to the

Motion to Lift, was titled on the first page “Indemnification for Affidavit of Lost Note” but does not refer to

plaintiff, her property or any person or property. Second, the Lost Note Affidavit annexed as Exhibit A is issued by

Bank of America, not National Residential Assets Corp. [Bankr. Dkt. No. 253]. By issuing the Lost Note Affidavit,

Bank of America positioned itself, not National Residential Assets Corp, as the last purported entity in possession of

the note. As such, Bank of America could not have transferred the note to National Residential Assets Corp.

pursuant to the Assignment of Mortgage. Then, on June 29, 2015, in further response to a RESPA request, the

Philadelphia office of the law firm of Blank Rome, on behalf of and representing Bank of America, also

contradicted KML LAW GROUP when it confirmed that Bank of New York Mellon (not National Residential

Assets Corp as KML LAW GROUP asserts) is “the…owner” of plaintiff's mortgage note. (Exhibit N). On August

11, 2015, again in further response to the same RESPA request, the Philadelphia office of the law firm of Blank

Rome, contradicted KML LAW GROUP’s assertions in its April 7, 2015 lift stay [Bankr. Dkt. No. 253, p. 2,

paragraph 6, emphasis added] of a lost note. In contrast, Blank Rome on August 11, 2015 stated that Bank of

America is in possession of “the original mortgage note…[which]...needs to be retained.” (Exhibit O). Specifically,

counsel for Bank of America refuted KML LAW GROUP’s “lost note” contentions and stated:

With respect to the Letter’s demand for the original note, we cannot provide you with the original mortgage note as
it needs to be retained, since it documents your obligation to make payments on your mortgage. In Lieu of providing
or allowing inspection of the original copy of the note, please see the copy of the Adjustable Rate Note that was
enclosed with the Prior Response.

Id.

Finally, on May 4, 2016, KML LAW GROUP/National Residential Assets Corp filed a Motion To Lift Stay and

attached for the first time a “Lost Note Affidavit”, dated December 5, 2012, which on its face is invalid. While


                                                          16
  Case Case 2:19-cv-04628-ER
       16-00265-elf  Doc 13-1 Document   6-4 Filed
                               Filed 10/03/16      11/04/19
                                               Entered        Page
                                                        10/03/16   65 of 89 Desc
                                                                 19:12:36
  Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 17 of 20


Plaintiff’s mortgage is dated November 15, 2005, the Affiant writes that “BANA...acquired possession of the NOTE

on or before November 16, 2009.” (Dkt 283-1, Exhibit A, paragraph 5) Moreover, the “Lost Note Affidavit” is

dated December 5, 2012, while the “Mortgage Assignment” is dated two years earlier on December 10, 2010. Had

the “Lost Note Affidavit” been dated December 5, 2010 it would have predated the “Mortgage Assignment” dated

December 10, 2010, This suggests, among other things, that Affiant lacked accurate personal knowledge of, at a

minimum, the date/year of Plaintiff’s mortgage. In addition, the “Lost Note Affidavit” fails to address when the

note was lost, who has personal knowledge of the note, and who has personal knowledge of the note going missing.

The “Lost Note Affidavit” is hearsay and lacks foundation with the affiant not even attaching documents. The Lost

Note Affidavit, dated December 5, 2012, but filed for the first time on May 4, 2016, is also in direct contravention of

the Blank Rome RESPA response letter, dated years later on August 11, 2015, which states that the Note is, in fact,

not lost, but rather is currently being “retained.” (Exhibit O) The first page of the KML LAW GROUP’s Lost Note

Affidavit, titled “Lost Note Affidavit/Bond - Fax Cover Sheet,” defines it as “Note Type - NON INDORSED”

thereby, by the purported Assignor’s (Bank of America) own records, refuting any suggestion of transfer of the Note

from Bank of America to National Residential Assets Corp. [Bankr. Dkt. No. 283-1, Exhibit A, page 1]

                           ii)      There Has Been No Endorsement of the Note By A Holder In Any Version
                                    of The Note And, In Fact, No Note At All, Indorsed Or Not, Is Annexed to
                                    the Recorded Assignment of Mortgage

        The AOM recorded at the Bucks County Recorder of Deeds does not contain any Note endorsed or

otherwise. [Bankr. Dkt. No. 257, exhibit J] The copy of the note annexed to the April 7, 2015 Motion to Lift Stay

does not contain an endorsement. [Bankr. Dkt. No. 253] The May 4, 2016 Motion to Motion to Lift Stay did not

attach an endorsed note. [Bankr. Dkt. No. 283]

         Based on the above, in this case, where, as here, there has been neither transfer of possession of the

instrument nor its endorsement by the holder, both of which are necessary for the transfer of a note, 13 Pa. Cons.

Stat. § 3201(b), the purported assignment to NRAC is ineffective, invalid and/or void.

                  b.       Since The Note Is Split From The Mortgage The Purported AOM From Bank of
                           America N.A. To National Residential Assets Corp, Did Not Effect An Assignment
                           of the Note and Is Therefore A Nullity

         The purported “Mortgage Assignment” from Bank of America N.A. to National Residential Assets Corp

does not contain language effecting an assignment of the Note. When a note is split from a mortgage “the note

becomes, as a practical matter, unsecured.” Restatement (Third) of Property (Mortgage) § 5.4 cmt. A (1997). See,


                                                         17
  Case Case 2:19-cv-04628-ER
       16-00265-elf  Doc 13-1 Document   6-4 Filed
                               Filed 10/03/16      11/04/19
                                               Entered        Page
                                                        10/03/16   66 of 89 Desc
                                                                 19:12:36
  Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 18 of 20


e.g., In re Veal, supra, 450 B.R. at 915 (referring to common law rule that transfer of mortgage without transfer of

obligation it secures renders mortgage ineffective and unenforceable in hands of transferee). Additionally, if the

mortgage was assigned without the note, then the assignee, “having no interest in the underlying debt or obligation,

has a worthless piece of paper.” 4 Richard R. Powell, Powell on Real Property, § 37.27[2] (2000). Cf. In re

Foreclosure Cases, 521 F. Supp. 2d 650, 653 (S.D. Ohio 2007) (finding that one who did not acquire the note which

the mortgage secured is not entitled to enforce the lien of the mortgage); In re Mims, 438 B.R. 52, 56 (Bankr.

S.D.N.Y. 2010) (“foreclosure of a mortgage may not be brought by one who has no title to it and absent transfer of

the debt, the assignment of the mortgage is a nullity.”) (quoting Kluge v. Fugazy, 536 N.Y.S.2d 92, 93 (N.Y. App.

Div. 1988)).

         The purported AOM states that it assigns the“mortgage, together with certain note(s) described with all the

interest, all liens, any rights due or to become due thereon ...” [Italics added] However, nowhere are any “certain

note(s) described” including but not limited to the Mortgage Assignment and, as noted above, Bank of America

N.A. did not attach the note to the Assignment of Mortgage recorded at the Bucks County Recorder of Deeds.

[Exhibit B]. The purported “Mortgage Assignment” from Bank of America N.A. to National Residential Assets

Corp does not contain language effecting an assignment of the Note. While the Note is referred to, that reference

serves only to identify the Mortgage. As a consequence, the Assignment does not provide any proof of the transfer

of the Note to National Residential Assets Corp. At most, it would have been proof that only the Mortgage, and all

associated rights arising from it, had been assigned. One might argue that the clauses in the assignment which

follow the italicized phrase are broad enough to pick up the Note, and thus effect a transfer of it. However, after

referring to “certain note(s) described” but not described and not explicitly making it the object of the transfer, the

words do not appear to relate back and pick up the Note just because the Mortgage mentioned the Note among its

many terms but did not describe it or annex any Note indorsed or otherwise. See, e.g., In re Veal, supra, 450 B.R. at

915. Since the purported “Mortgage Assignment” from Bank of America N.A. to National Residential Assets Corp

did not effect an assignment of the note it is therefore a nullity.

         Based on the above, because it did not show that it had actual possession of the Note, National Residential

Assets Corp cannot establish that it was a holder of the Note, or a “person entitled to enforce” the Note. In addition,

even if admissible, the purported assignment of the Mortgage is insufficient under Article 9 to support a conclusion

that National Residential Assets Corp holds any interest, ownership or otherwise, in the Note. In other words,

                                                            18
  Case Case 2:19-cv-04628-ER
       16-00265-elf  Doc 13-1 Document   6-4 Filed
                               Filed 10/03/16      11/04/19
                                               Entered        Page
                                                        10/03/16   67 of 89 Desc
                                                                 19:12:36
  Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 19 of 20


without any evidence tending to show it was a “person entitled to enforce” the Note, or that it has an interest in the

Note, National Residential Assets Corp has shown no right to enforce the Mortgage securing the Note. Without

these rights, National Residential Assets Corp cannot make the threshold showing of a colorable claim to the

property that would give it prudential standing to qualify as a real party in interest.

         3.       Plaintiff’s Claim for Violation of the Automatic Stay Does Not Fail As A Matter of Law

         “[A]ctions taken in violation of the automatic stay are void, not voidable.” In re Gruntz, 202 F.3d 1074,

1082 (9th Cir. 2000), citing Schwartz v. United States (In re Schwartz), 954 F.2d 569, 571 (9th Cir. 1992). A party

may petition the bankruptcy court for relief from the automatic stay. 11 U.S.C.S. § 362(d). However, because only

an order of the bankruptcy court can authorize any further progress in the stayed proceedings, it follows that the

continuation of the stayed proceeding can derive legitimacy only from the bankruptcy court order. For these reasons,

the terms of an order lifting the automatic stay are strictly and narrowly construed. Griffin v. Wardrobe (In re

Wardrobe), 559 F.3d 932, 935 (9th Cir. 2009); InterBusiness Bank, N.A. v. First Nat'l Bank of Mifflintown, 328 F.

Supp. 2d 522, 528-29 (M.D. Pa. 2004) ("It is axiomatic that, due to the presumptively expansive scope of the

automatic stay, relief from the stay must be narrowly construed."); Noli v. Comm'r of Internal Revenue, 860 F.2d

1521, 1525 (9th Cir. 1988); Casperone v. Landmark Oil & Gas Corp., 819 F.2d 112, 114 (5th Cir. 1987).

Importantly, the relief available to a creditor is limited to that which was specifically requested in the motion for

relief. Wardrobe, supra, citing Thornburg v. Lynch (In re Thornburg), 277 B.R. 719, 726-27 (Bankr. E.D. Tex.

2002) for the proposition that "[t]he bankruptcy court could not, in the Relief from Stay Order, grant relief greater

than what was requested in the Relief from Stay Motion: because "[a]n Agreed Order is a contract and its

interpretation is governed by basic rules of contract construction this court must find that the order on the motion for

relief from the automatic stay granted the relief requested in the motion, no more no less." Id. at 726-27.

         As set forth more fully below, only National Residential Assets Corp filed a motion to lift the automatic

stay as to Plaintiff’s residence. Bank of America was not referred to in the motion. Bank of America had ample

opportunity to join in but did not do so. [Bankr. Dkt. 283] Bank of America was not named or referred to in the

above settlement order as a creditor permitted to proceed against Plaintiff’s property. Instead, the stay was lifted “in

order to permit National to enforce its in rem rights in the Property, if any.” The stay was not lifted in favor of Bank

of America, nor any entity other than National Residential Assets Corp. Since the "Agreed Order is a contract and

its interpretation is governed by basic rules of contract construction . . . . this court must find that the order on the


                                                            19
  Case Case 2:19-cv-04628-ER
       16-00265-elf  Doc 13-1 Document   6-4 Filed
                               Filed 10/03/16      11/04/19
                                               Entered        Page
                                                        10/03/16   68 of 89 Desc
                                                                 19:12:36
  Exhibit Memo of Law In Response to Defendants Motion to Dismiss Page 20 of 20


motion for relief from the automatic stay granted the relief requested in the motion, no more no less . . . ."

Defendants conveniently omit any acknowledgment whatsoever that Bank of America served Plaintiff with an Act

91 Notice. An Act 91 Notice is clearly an attempt to collect a debt giving Plaintiff specific deadlines and steps to

avoid foreclosure. Exhibit F. Moreover, the cases cited by Defendants concern 11 U.S.C.S. § 524 and thus are not

applicable. The remaining cases cited, unlike an Act 91 Notice which has put Plaintiff on a timetable of compliance,

concern materials sent to a debtor for informational purposes.

         4.       Plaintiff’s Fraud Claim Does Not Fail As A Matter of Law

         Plaintiff is not pleading a “fraud on the court” claim as Defendants define such. Plaintiff has adequately

pled a fraud claim which features material representations to the court, to Plaintiff, and all interested parties.

Plaintiff has pled the elements of fraud with the requisite degree of specificity.



                                               IV.      CONCLUSION



         For the above reasons, Plaintiff respectfully requests that this Honorable Court deny Defendants’ Motion to

Dismiss. In the alternative, Plaintiff respectfully requests leave to amend.



         Dated this 3rd day of October 2016.

                                                                 By: Susan M. Boltz-Rubinstein

                                                                 _ /s/ Susan Boltz-Rubinstein           ______
                                                                 Susan M. Boltz-Rubinstein, Pro Se Plaintiff
                                                                 3444 Wiltshire Road
                                                                 Furlong, PA 18925
                                                                 215-794-5160




                                                           20
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 69 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 1 of 21
                  UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                     :   Chapter 13
                                           :
     SUSAN M. BOLTZ-RUBINSTEIN,            :
                                           :   Bky. No. 10–16541 ELF
                 Debtor.                   :
                                           :
                                           :
                                           :
SUSAN M. BOLTZ-RUBINSTEIN,                 :
                                           :
                 Plaintiff,                :
                                           :
                 v.                        :
                                           :
BAC HOME LOANS SERVICING/BANK OF           :
AMERICA, N.A. AND                          :
NATIONAL RESIDENTIAL ASSETS CORP.          :   Adv. No. 16-265
                                           :
                 Defendants.               :
                                           :
                                           :
SUSAN M. BOLTZ-RUBINSTEIN,                 :
                                           :
                 Plaintiff,                :
                                           :
                 v.                        :
                                           :
BANK OF AMERICA, N.A.,                     :
UNITED GUARANTY RESIDENTIAL                :
INSURANCE COMPANY OF NORTH                 :
CAROLINA,                                  :
AIG                                        :   Adv. No. 16-362
                                           :
                 Defendants.               :
                                           :




                              MEMORANDUM


                                     -1-
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 70 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 2 of 21

                                      I. INTRODUCTION

       In these adversary proceedings, Plaintiff Susan Boltz-Rubinstein (“the Debtor”) seeks

damages from the Defendants based upon their purported fraud, TILA and RESPA violations,

and violations of certain sections of the Bankruptcy Code, including the automatic stay provision,

11 U.S.C. §362(a). She also seeks the invalidation of the mortgage liens on her home.

       All of the Defendants are alleged to be either the holder or the servicer of the Debtor’s

home mortgages. Bank of America, N.A. (“Bank of America:) is the successor by merger to

BAC Home Loans Servicing. (Adv. No. 16-265, Complaint ¶ 6). United Guaranty Residential

Insurance Company (“United Guaranty”) is the mortgage subsidiary of AIG.

       Presently before the court are the Defendants’ motions to dismiss the complaints. The

primary issue involves the court’s subject matter jurisdiction.

       The Debtor claims that the bankruptcy court has jurisdiction and should exercise it,

because this is a proceeding “related to” the bankruptcy case. The Defendants argue that the

bankruptcy court does not have jurisdiction because the issues presented in the complaint cannot

affect the administration of the Debtor’s now-concluded chapter 13 bankruptcy case. The

Defendants alternatively argue that if the bankruptcy court has jurisdiction to hear the cases, I

should abstain from doing so, dismissing these cases so they may be brought in a more

appropriate, non-bankruptcy forum.

       As explained below, I conclude that:

               1. The court has jurisdiction over the Debtor’s claim under 11 U.S.C. §362(k)
                  and there is no reason to abstain from hearing it.

               2. The Debtor has failed to state a claim upon which relief can be granted with
                  respect to the remaining Bankruptcy Code based claims.



                                                 -2-
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 71 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 3 of 21


               3. The court lacks jurisdiction over the Debtor’s nonbankruptcy claims; and, to
                  the extent that jurisdiction may exist, it is appropriate to abstain from
                  exercising that jurisdiction.



                                II. PROCEDURAL HISTORY

                                                A.

       On October 8, 2010, the Debtor commenced this bankruptcy case by filing a chapter 13

petition (Bky. No. 10-16541, Doc. #1) (“the Main Case”).

       Two (2) proofs of claim were filed asserting secured claims (collectively “the Mortgage

Claims”) against the Debtor’s primary residence (“the Property”). United Guaranty filed a

secured proof of claim for $114,027.24 on August 5, 2010, which it amended on July 15, 2011

(“the United Guaranty Claim”). (Claim Nos. 1-1, 1-2). Bank of America,1 as servicer for

National Residential Assets Corporation (“NRAC”), filed a secured proof of claim for

$587,118.56 on March 21, 2011 (“the Bank of America Claim”). (Claim No. 17-1). Each of the

Mortgage Claims included a claim for prepetition arrears.

       The Debtor’s Third Amended Plan (“the Plan”) was confirmed on January 10, 2012.

(Main Case, Doc. #167). The Plan provided primarily for the payment of priority tax claims. It

did not provide for either of the Mortgage Claims. In fact, the Plan did not even mention the

United Guaranty Claim. As for the Bank of America Claim, the Plan stated that “pre-petition

mortgage arrears owed to Bank of America . . . will not be paid through the plan.” Id. at

¶7(f) (emphasis added). Instead, the Plan stated that “aforesaid arrears . . . will be cured


       1
               The proof of claim was filed by BAC Home Loans Servicing, LP.



                                                -3-
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 72 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 4 of 21


through the mortgage loan modification.” Id. at ¶7(g).2

        In May of 2015, the Debtor commenced two (2) adversary proceedings (Adv. Nos. 15-

176 and 15-183) (the “Prior Adversaries”). The complaints in the Prior Adversaries made the

same factual allegations against roughly the same parties as the instant proceedings.3 (See Adv.

No. 15-176, Doc. #1; Adv. No. 15-183, Doc. #1).4 Following a joint hearing on June 25, 2015,

this court dismissed both Prior Adversaries, determining that it lacked subject matter jurisdiction

to hear the cases and would permissively abstain from deciding the cases even if it had

jurisdiction. (Adv. No. 15-176, Doc. #27; Adv. No. 15-183, Doc. #17).

        While those Prior Adversaries were pending, NRAC filed a motion for relief from the

automatic stay on May 4, 2016, alleging that its interest in the Property was not adequately

protected. (Bky. No. 10-1654, Doc. #283). The Debtor contested the motion. Following a June

23, 2016 hearing, the motion was granted. (Id., Doc. #293).

        The Debtor full performed her payment obligation under the Plan. The Trustee filed his

Final Report on June 16, 2016. (Main Case, Doc. # 289). The Debtor received a chapter 13

discharge on September 15, 2016. (Id., Doc. #306).


        2
                 To be clear, the Debtor did not provide for the Mortgage Claims in her plan whatsoever.
She did not propose to cure her arrears through the plan, see 11 U.S.C. §1322(b)(5); nor did she seek to
pay off the claims in full, see 11 U.S.C. §1325(a)(5). In other words, the Debtor made no payments
under the Plan to be distributed on account of the Mortgage Claims.


        3
               The Prior Adversaries were filed against BAC and United Guaranty only. They alleged
the same assignment fraud and raised similar causes of action, including an FDCPA claim. The TILA,
RESPA and automatic stay violation claims are new allegations in the present adversary proceedings.


        4
               The Defendant in Adv. No. 15-176 was BAC Home Loans Servicing, L.P. The
Defendant in Adv. No. 15-183 was United Guaranty.


                                                   -4-
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 73 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 5 of 21


                                                  B.

       On August 17, 2016, about one (1) month before the entry of the discharge order, the

Debtor initiated the first of the two (2) adversary proceedings presently before the court by filing

a complaint against Bank of America. She later amended the complaint, adding National

Residential Assets Corp. as a defendant. (See Adv. No. 16-265, Doc. #’s 1, 4).

       The Debtor filed the second adversary proceeding against Bank of America and United

Guaranty on October 2, 2016, about one (1) month after receiving her discharge. She later

amended that complaint as well. (See Adv. No. 16-362, Doc. #’s 1,4).

       The Defendants filed motions to dismiss both matters. (Adv. No. 16-265, Doc. #10; Adv.

No. 16-362 Doc. #’s 6, 7, 16, 17, 18, 19, 21, 29, 41, 42) (collectively, “the Motions”). The

Debtor responded to the Motions. (Adv. No. 16-265, Doc. #13; Adv. No. 16-362, Doc. #’s 31,

32, 34, 35, 36, 38, 39). The Motions raise issues of subject matter jurisdiction, see Fed. R. Civ.

P. 12(b)(1), as well as the legal sufficiency of the claims asserted, see Fed. R. Civ. P.12(b)(6). I

held a hearing on the Motions on March 2, 2017, mainly dedicated to the legal issue of subject

matter jurisdiction.



                                   III. LEGAL STANDARDS

       A motion to dismiss pursuant to Rule 12(b)(1) challenges the existence of subject matter

jurisdiction over a claim. When a motion to dismiss challenges subject matter jurisdiction, the

court must distinguish between a Rule 12(b)(1) motion that attacks the complaint on its face and

one that attacks the existence of subject matter jurisdiction in fact, quite apart from the

allegations in the pleadings. In ruling on a Rule 12(b)(1) motion that attacks the complaint on its


                                                 -5-
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 74 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 6 of 21


face, as the Motions do here, the court must consider the allegations of the complaint as true.

See, e.g., In re Star Grp. Commc'ns, Inc., 568 B.R. 616, 622 (Bankr. D.N.J. 2016); In re Merritt,

529 B.R. 845, 858-59 (Bankr. E.D. Pa. 2015), aff'd, 2016 WL 930696 (E.D. Pa. Mar. 10, 2016);

In re Funches, 381 B.R. 471, 483 (Bankr. E.D. Pa. 2008).


       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency of the

factual allegations of a complaint, see Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993), and

determines whether the plaintiff is entitled to offer evidence to support the claims, Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 563 n.8 (2007). A defendant is entitled to dismissal of a

complaint only if the plaintiff has not pled enough facts to state a claim to relief that is plausible

on its face. Twombly, 550 U.S. at 547. A claim is facially plausible where the facts set forth in

the complaint allow the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


       In evaluating the plausibility of the plaintiff's claim, the court conducts a context-specific

evaluation of the complaint, drawing from its judicial experience and common sense. See, e.g.,

Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009); In re Universal Marketing, Inc.,

460 B.R. 828, 834 (Bankr. E.D. Pa. 2011) (citing authorities). In doing so, the court is required

to accept as true all allegations in the complaint and all reasonable inferences that can be drawn

therefrom, viewing them in the light most favorable to the plaintiff. See, e.g., Hishon v. King &

Spalding, 467 U.S. 69, 73 (1984); Taliaferro v. Darby Township Zoning Board, 458 F.3d 181,

188 (3d Cir. 2006). But, the court is not bound to accept as true a legal conclusion couched as a

factual allegation. Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.


                                                  -6-
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 75 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 7 of 21


        The Third Circuit Court of Appeals has condensed these principles into a three (3) part

test:


               First, the court must take note of the elements a plaintiff must plead to state a
               claim. Second, the court should identify allegations that, because they are no
               more than conclusions, are not entitled to the assumption of truth. Finally, where
               there are well-pled factual allegations, a court should assume their veracity and
               then determine whether they plausibly give rise to an entitlement for relief.

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (quotations and citations

omitted).


        In assessing a Rule 12(b)(6) motion, the court may “consider the allegations in the

complaint, exhibits attached to the complaint and matters of public record ... [as well as]

‘undisputedly authentic’ documents where the plaintiff's claims are based on the documents and

the defendant has attached a copy of the document to the motion to dismiss. Unite Nat'l Ret.

Fund v. Rosal Sportswear, Inc., 2007 WL 2713051, at *4 (M.D. Pa. Sept. 14, 2007) (citing

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993));

see also In re Angulo, 2010 WL 1727999, at *12 n. 1 (Bankr. E.D. Pa. Apr. 23, 2010).




                                    IV. THE COMPLAINTS


                              A. The Debtor’s Factual Allegations

        The Debtor has pled the following facts:

               •   The Debtor took out two mortgages with Bank of America.

               •   As was common practice in the mortgage-backed security industry, those


                                                -7-
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 76 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 8 of 21


                   mortgages were immediately assigned to other entities.

               •   The assignments were not properly recorded.

               •   The notes were lost and the actual ownership of the mortgages was unclear.
                   Knowing that they did not have a legal right to enforce either mortgage, the
                   Defendants filed the Mortgage Claims in the Debtor’s Main Case.

               •   The Mortgage Claims were neither provided for nor paid through the Debtor’s
                   confirmed plan; instead, the Debtor attempted to work out a loan modification
                   to deal with the mortgage arrears.

               •   At some point during the bankruptcy, the Debtor realized that the Defendants
                   did not have a right to collect the debt secured by the Mortgage Claims.

               •   The Debtor sent United Guaranty a request for her account payment history
                   and the identity of the entities holding and enforcing her mortgage and the
                   associated note, but United Guaranty did not provide this information.

               •   By 2016, the Debtor had not obtained a loan modification from Bank of
                   America.

               •   NRAC obtained relief from the automatic stay.

               •   Bank of America then filed an Act 91 Notice, informing the Debtor of a
                   default on her mortgage and stating that the Debtor must either cure the
                   default or risk foreclosure.

               •   Within the notice, Bank of America did not claim that it was sent on behalf of
                   NRAC; the only party identified was BNY Mellon, as “investor or owner” of
                   the underlying mortgage.


                          B. The Debtor’s Asserted Claims for Relief

       The Debtor has asserted a number of causes of action against the Defendants. To

simplify the analysis, I have taken all of the claims from both adversary complaints and grouped

them into three (3) categories.

       Category 1 encompasses claims under provisions of the Bankruptcy Code employed in

case administration (other than the automatic stay violation claim, which is in Category 3):


                                                -8-
      Case 2:19-cv-04628-ER
Case 16-00265-elf           Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 77 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document     Page 9 of 21


               1. Under 11 U.S.C. §502: the claims should be disallowed because the
                  Defendants had no right to collect the debts alleged in the Mortgage Claims.

               2. Under 11 U.S.C. §506(d): the Mortgage Claims should be voided because the
                  Defendants do not have an enforceable security interest against the Debtor’s
                  Property.

               3. Under 11 U.S.C. §105(a): the Defendants should be sanctioned because they
                  engaged in fraud by filing a proof of claim with knowledge that they had no
                  right to enforce the underlying debt.

       All of the claims in Category 1 will be dismissed because they fail to state a claim upon

which relief can be granted.


       Category 2 covers the non-Bankruptcy Code claims involving breach of contract, fraud

and violation of consumer protection statutes:

               1. The Defendants had no right to payments, and should be ordered to return all
                  payments made to them by the Debtor.

               2. The Defendants committed fraud by filing the Mortgage Claims when they
                  knew they did not have a right to collect the amounts alleged in the Mortgage
                  Claims.

               3. United Guaranty violated the Truth in Lending Act (“TILA”), 11 U.S.C.
                  §1641, when it did not respond to the Debtor’s request for the identity of the
                  holder of the note which formed the basis of the United Guaranty Claim.

               4. United Guaranty violated the Real Estate Settlement Procedures Act
                  (“RESPA”), 12 U.S.C. §2605(e)(2), when it did not properly respond to the
                  Debtor’s qualified written request.

       The Category 2 claims will be dismissed for lack of jurisdiction. Alternatively, if

jurisdiction exists, the court will abstain from hearing these claims.

       Category 3 is limited to the automatic stay violation claim against Bank of America. This

claim is based on Bank of America’s action in sending the Debtor an “Act 91” notice and seeks




                                                 -9-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 78 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 10 of 21


damages under 11 U.S.C. §362(k).5 This sole has been adequately pled and will not be

dismissed.



                                             V. ANALYSIS

              A. Category 1: The Bankruptcy Code Case Administration Claims

                                                     1.

        The Debtor asserts claims against the Defendants under §§502, 506 and 105 of the

Bankruptcy Code. Implicit in these claims is the premise that every provision of the Code can

give rise to a private right of action, entitling a party to relief. This premise is incorrect.

        Sections 502 and 506 both play a significant role in bankruptcy case administration, but

neither Code provision creates a freestanding private right of action. See In re Padilla, 389 B.R.

409, 423 (Bankr. E.D. Pa. 2008).6 This principle is fortified in this case by the fact that the

        5
                An Act 91 notice is a pre-foreclosure notice required by statute to be sent to certain
residential homeowners prior to the initiation of mortgage foreclosure proceedings. See 35 P.S. §§
1680.402c(a), 1680.403c(a).



        6
                In Padilla, I pointed out that:

                        [C]ourts have held that a creditor's violation of particular Bankruptcy Code
                        provisions does not give rise to a private right of action. Many courts have
                        declined to find a private right of action under §§ 363, 502, 506, 521, 524 and
                        1322 of the Bankruptcy Code. . . . See Alan M. Ahart, The Limited Scope of
                        Implied Powers of A Bankruptcy Judge: A Statutory Court of Bankruptcy, Not A
                        Court of Equity, 79 Am. Bankr. L.J. 1, 9–11 & nn. 60–71 (2005) (collecting
                        cases) (“Ahart”); see generally Wisniewski v. Rodale, Inc., 510 F.3d 294,
                        298–301 (3d Cir. 2007) (discussing Supreme Court jurisprudence on implied
                        private rights of action under federal statutes).

                                In this Circuit, the Court of Appeals has spoken definitively on the
                        subject of a private right of action under 11 U.S.C. § 506 . . . . See In re
                        Joubert, 411 F.3d 452, 456 (3d Cir. 2005); see also In re Figard, 382 B.R. 695
                                                                                             (continued...)

                                                   -10-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 79 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 11 of 21


Debtor seeks a remedy for purported violations of section 502 and 506 after her case has been

completely administered and her discharge has been entered. With the Plan confirmed and

performance under the Plan completed, §§502 and 506 have no further role to play in

administering this case.



                                                     2.

        The Debtor apparently anticipated this issue and invokes §105(a) as an alternative way to

remedy the alleged violations of §§502 and 506.

        It is black letter law that §105(a) may be invoked only as authority for the entry of an

order enforcing another Code provision. This provision may not be employed to create a new

substantive right; nor will it provide a remedy that conflicts with another Code provision. See,

e.g., Moushigian v. Marderosian, 764 F.3d 123, 127-28 (1st Cir. 2014); see also Law v.

Siegel,134 S. Ct. 1188, 1194 (2014).

        While perhaps there are circumstances in which it may be appropriate for the court to

exercise its §105(a) power to enforce a §502 or §506 determination,7 this is not such an instance.



        6
        (...continued)
                         (Bankr. W.D. Pa. 2008); Patrick v. Dell Fin. Servs., L.P. (In re Patrick), 344 B.R.
                         56 (Bankr. M.D. Pa. 2005).

389 B.R. at 423.


        7
                 I emphasize the word “perhaps.” The existence of 11 U.S.C. §1327(a), which provides
that a confirmed plan is binding on all creditors, regardless whether the plan provides for a creditor’s
claim, makes it difficult to identify the circumstances in which there would be an independent need to
enforce determinations under §502 or §506. See generally In re Thomas, 497 B.R. 188, 203-04 (Bankr.
E.D. Pa. 2013) (“relief from the bankruptcy court to enforce 11 U.S.C. § 1327 is available through
exercise of the court's authority under 11 U.S.C. § 105(a)”).


                                                   -11-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 80 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 12 of 21


Essentially, the Debtor’s theory is that an entity with some relationship to the subject note and

mortgage, but which lacked the power to enforce payment of the note, has improperly filed a

proof of claim. Certainly, if proven, the Debtor’s allegations might support an objection to and

disallowance of the proof of claim. But that is as far as 11 U.S.C. §502(b) goes.8 There are no

further rights provided by §502 that require vindication and therefore, no need to employ §105(a)

– especially in this case, where the Debtor did not provide for the proof of claim in the Plan and

the allowance of the claim had no effect on case administration.

       At bottom, because the Plan did not provide for this claim and the filing of the proof of

claim had no effect on case administration and caused the Debtor no discernible harm, the use of

the court’s §105(a) power is inappropriate. Consequently, the Debtor’s attempt to leverage §105

to create a claim under §502 cannot survive the Motions.9



                                                   3.

       The Debtor has invoked §105(a) in another way. She asserts that relief under §105(a) is

necessary to remedy the Defendants’ alleged filing of fraudulent proofs of claims. She argues that

the mortgage companies voluntarily “brought their fraud into the court” and that the court should

sanction them through its §105 power. (Audio Transcript of Hearing, 3/2/17 at 2:45 P.M). This

theory does not fare any better.

       Section 105(a) expressly authorizes the court to issue an appropriate order “to prevent an


       8
               11 U.S.C. §502(b) provides nine (9) grounds for the disallowance of a proof of claim.


       9
               As for 11 U.S.C. §506, the Debtor has not articulated any cogent theory for relief.



                                                 -12-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 81 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 13 of 21


abuse of process.” 11 U.S.C. §105(a). Undoubtedly, there are circumstances in which §105 may

be invoked to vindicate the integrity of the bankruptcy process and to respond to a fraud

perpetuated or attempted to be perpetuated upon the court. See generally In re Wilson, 409 B.R.

72, 76 n.6. (Bankr. W.D. Pa. 2009) (citing cases). However, the facts alleged by the Debtor do

not rise to the level of abuse that would warrant intervention to protect the judicial process.

Rather, the Debtor has pled nothing more than grounds that could have resulted in the

disallowance of a proof of claim – a claim that she did not provide for in her chapter 13 plan.

       At the hearing on the Motions, the Debtor argued that if the true owner of her mortgage

had filed a proof of claim in the case, she would have opted to cure her arrears through the plan,

instead of seeking a loan modification outside of the bankruptcy process. At the factual level,

this argument is implausible and perhaps disingenuous.

       At the time the Debtor opted not to provide for Bank of America’s claim in her chapter

13 plan and, instead, chose to pursue a loan modification, she believed that Bank of America was

the proper party. The Debtor discovered the alleged fraud later. Thus, regardless of the identity

of the true mortgagee, the Debtor made a conscious choice to treat the debt in a particular way,

i.e., not to provide for the claim in her plan. The Debtor has alleged no facts or circumstances

making it reasonable to believe that the knowledge that her mortgage was held by a different

entity would have caused the Debtor to act differently.

       Furthermore, even if the Debtor had some interest in curing the default and was

discouraged from doing so due to the identities of the parties filing proofs of claim (as

implausible as that is), she has alleged no facts to suggest that she had the financial wherewithal




                                                -13-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 82 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 14 of 21


to propose and implement a cure plan for her mortgage arrears.10 Thus, the Amended

Complaint’s conclusory allegations on the subject are insufficient.

        Finally, the Debtor’s legal theory essentially is that she has a cause of action for a “federal

bankruptcy tort” – i.e., that a federal cause of action exists to remedy a creditor’s misconduct in

the bankruptcy process if the misconduct causes the debtor propose and implement a chapter 13

plan that is less favorable to the debtor than an alternative plan. Nothing in the Bankruptcy Code

suggests that such a federal cause of action exists and §105(a) cannot be stretched to create one.



                                                    4.

        In short, none of the factual allegations and legal theories in Category 1 give rise to any

plausible entitlement for relief.



                       B. Category 2: The Non-Bankruptcy Code Claims

                                                    1.

        Bankruptcy Courts are courts of limited jurisdiction. Bankruptcy subject matter

jurisdiction is conferred by 28 U.S.C. §1334(a) and (b) potentially extends to four (4) types of


        10
                 Without some further factual explanation in the Amended Complaint, it is implausible
that a cure plan would have been feasible, considering that:

                (a) a chapter 13 debtor has a general duty to provide for general unsecured creditors to a
                    degree commensurate with the debtor’s ability to pay, see generally 11 U.S.C.
                    §1325(b);

                (b) pursuant to the Plan, the Trustee distributed less than $7,100.00 to general unsecured
                    creditors, see Trustee’s Final Report Bky No. 10-16541, Doc. # 289); and

                (c) in its proof of claim, Bank of America asserted the existence of a prepetition
                    arrearage of $26,904.94.


                                                  -14-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 83 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 15 of 21


title 11 matters:

                 (1) cases under title 11;

                 (2) proceedings arising under title 11;

                 (3) proceedings arising in a case under title 11; and

                 (4) proceedings related to a case under title 11.

        The Debtor’s Category 2 claims all are non-Code based claims. They are not a

bankruptcy “case” and they do not arise under title 1111 or in the case.12 This leaves “related to”

jurisdiction as the only possible source of jurisdiction.

        To determine whether the bankruptcy court has “related to” jurisdiction over a claim, the

Third Circuit employs iconic standard enunciated in Pacor, Inc. v. Higgins, 743 F.2d 984 (3d Cir.

1984). This test requires the court to determine

                 whether the outcome of that proceeding could conceivably have any effect on the
                 estate being administered in bankruptcy ... An action is related to bankruptcy if the
                 outcome could alter the debtor's rights, liabilities, options or freedom of action
                 (either positively or negatively) and which in any way impacts upon the handling
                 and administration of the bankrupt estate.

Pacor, 743 F.2d at 994 (emphasis in original) (citations omitted).13


        11
                 By definition, the non-Code based claims do not arise under the Bankruptcy Code.


        12
                 A claim does not arise in a bankruptcy case just because it arises while the bankruptcy
case is pending. “Arising in” jurisdiction involves administrative matters that can only arise in a
bankruptcy case and that would have no existence absent the bankruptcy case. Matter of Wood, 825 F.2d
90, 97 (5th Cir. 1987). Again, by definition, non-Code based causes of action do not arise in bankruptcy
cases.


        13
                 Recently, in In re Thorpe, 563 B.R. 576, 593 n.26 (Bankr. E.D. Pa. 2017), aff’d sub nom.
U.S. Trustee v. Thorpe, 2017 WL 3084388 (E.D. Pa. July 20, 2017), I held that in the post-confirmation
context in a chapter 13 case, it is appropriate to apply the Pacor test for “related to” subject matter
jurisdiction rather than “close nexus” test for evaluating post-confirmation jurisdiction in a chapter 11
                                                                                                 (continued...)

                                                     -15-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 84 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 16 of 21


        Under Pacor, most questions involving the scope of the court's “related to” jurisdiction

are determined by focusing on the effect, if any, that resolution of the dispute may have on the

bankruptcy estate. Typically, litigation which is related to a bankruptcy case is litigation which

will affect in some manner the property to be administered by the bankruptcy trustee or the

amount or priority of claims to be repaid. In re Shuman, 277 B.R. 638, 647 (Bankr. E.D. Pa.

2001); see also Celotex Corp. v. Edwards, 514 U.S. 300, 308 n. 6 (1995) (bankruptcy courts have

no jurisdiction over proceedings that have no effect on the estate of the debtor).



                                                     2.

        The Debtor has not advanced any theory why the various non-Code based claims can

have an impact on the administration of her chapter 13 case. Indeed, it is self-evident that the

non-Code based claims, all of which arose post-petition, can no longer affect a bankruptcy case

that has been fully administered and is ready to be closed.

        At the hearing on March 2, 2017, the Debtor argued that her plan was affected because

the Defendants’ fraud denied her the right to make informed decisions. The Debtor thus

contends that she would have done things differently if she had known about the

misrepresentations.

        Certainly, hindsight is 20/20, but that is beside the point. Whatever might have happened

differently had the Debtor been aware of different “facts,” her chapter 13 plan has been

confirmed and completed; it is no longer possible to alter the administration of this case.

        The remedy the Debtor seeks for her contract and fraud claims further illustrates this


        13
         (...continued)
case enunciated by the Third Circuit in In re Resorts Int'l, Inc., 372 F.3d 154 (3d Cir. 2004).

                                                    -16-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 85 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 17 of 21


court’s lack of jurisdiction. She seeks the return of money she paid – all of which was paid to a

creditor that was not provided for in her confirmed plan, and some of which was paid prepetition.

If the Debtor recovered that money, there would be no impact on the completed plan. The same

holds true with respect to the Debtor’s TILA and RESPA claims.



                                                 3.

       A finding of no subject matter jurisdiction is ordinarily sufficient to resolve a case.

However, even if there is subject matter jurisdiction over any of these Category 2 claims, it is

appropriate to abstain under 28 U.S.C. §1334(c)(1). See generally Sinochem Intern. Co. Ltd. v.

Malaysia Intern. Shipping Corp., 549 U.S. 422, 429-31 (2007) (a federal court may choose

among threshold grounds for declining to decide a case on the merits and, if it does so, need not

necessarily determine whether it has subject matter jurisdiction).

       There are a number of factors used to determine whether a bankruptcy court should

permissively abstain from deciding a matter

               (1) the effect on the efficient administration of the estate; (2) the extent to which
               state law issues predominate over bankruptcy issues; (3) the difficulty or unsettled
               nature of applicable state law; (4) the presence of a related proceeding
               commenced in state court or other non-bankruptcy court; (5) the jurisdictional
               basis, if any, other than 28 U.S.C. § 1334; (6) the degree of relatedness or
               remoteness of the proceeding to the main bankruptcy case; (7) the substance rather
               than the form of an asserted “core” proceeding; (8) the feasibility of severing state
               law claims from core bankruptcy matters to allow judgments to be entered in state
               court with enforcement left to the bankruptcy court; (9) the burden on the court's
               docket; (10) the likelihood that the commencement of the proceeding in
               bankruptcy court involves forum shopping by one of the parties; (11) the existence
               of a right to a jury trial; and (12) the presence of non-debtor parties.

E.g., Allen v. J.K. Harris & Co., LLC, 331 B.R. 634, 645 (E.D. Pa. 2005)

       In this proceeding, the most relevant factors are: the questionable jurisdictional basis for


                                                -17-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 86 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 18 of 21


determining the claims in the bankruptcy court, the effect on the administration of the bankruptcy

plan or estate, the degree of remoteness from the main bankruptcy case, the feasibility of severing

bankruptcy claims from non-bankruptcy claims, and the possibility of forum shopping. See In re

Fruit of the Loom, 407 B.R. 593, 599 (Bankr. D. Del. 2009); In re Loewen Grp. Int'l, Inc., 344

B.R. 727, 729-30 (Bankr. D. Del. 2006).

       As discussed above in relation to subject matter jurisdiction, the adjudication of these

non-Code claims cannot impact the plan or bankruptcy estate. See part V.B.2, supra. The claims

are easily severed from the bankruptcy process; they appear to be included in these adversaries

mainly because the events giving rise to the claims occurred during the bankruptcy. The

Debtor’s filing of these adversary proceedings in this court, when the near-identical Prior

Adversaries already were dismissed and her plan completed, also gives rise to an inference that

the Debtor chose the bankruptcy forum for its collateral effects, rather than as an appropriate

arena in which to litigate the merits of her claims. At the hearing, the Debtor stated that she

could not bring these second-category actions in a state court because she would lose, hinting that

state courts did not take quiet title actions or mortgage assignment fraud seriously. (Audio

Transcript of Hearing, 3/2/17 at 2:30 P.M.). This strongly implies that the Debtor is forum

shopping.

       For all of these reasons, I would abstain from hearing the causes of action in Category 2

even if the bankruptcy court had subject matter jurisdiction.




                                                -18-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 87 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 19 of 21


                            C. Category 3: The Stay Violation Claim

        As discussed earlier, the Bankruptcy Code does not generally create private rights of

action that are separable from the administration of a case. One of the few exceptions is 11

U.S.C. §362(k), which creates a cause of action for damages and attorney fees for willful

violations of the automatic stay. See, e.g., In re Repine, 536 F.3d 512, 519 (5th Cir. 2008).

        The cause of action under 11 U.S.C. §362(k) exists to vindicate the power of the

automatic stay, a key part of the bankruptcy process. In re Schwartz-Tallard, 803 F.3d 1095,

1100 (9th Cir. 2015). Upholding the power of the stay is so vital to the exercise of a bankruptcy

court’s in rem powers that a court may hear a stay violation claim even after confirmation of a

plan.

        The Third Circuit’s explanation of a willful stay violation is:

               when a creditor violates the stay with the knowledge that the bankruptcy petition
               has been filed. Willfulness does not require that the creditor intend to violate the
               automatic stay provision, rather it requires that the acts which violate the stay be
               intentional .... [A] creditor's ‘good faith’ belief that he is not violating the
               automatic stay provision is not determinative of willfulness....


In re Lansaw, 853 F.3d 657, 664 n.4 (3d Cir. 2017) (quoting In re Lansdale Family Rests. Inc.,

997 F.2d 826, 829 (3d Cir. 1992)). This willful violation must have caused actual damages, but

actual damages in a stay violation case are construed broadly and can include emotional distress.

Lansaw, 853 F.3d at 667.

        In the complaint, the Debtor alleges that, while the stay was in place, Bank of America

sent an Act 91 notice stating that the Debtor’s mortgage was in default and that if she did not

cure the default a foreclosure would be filed against her. The Debtor alleges that Bank of

America was acting on behalf of BNY Mellon when it filed this Act 91 notice. The Debtor

                                                -19-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 88 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 20 of 21


produced evidence that as recently as August 6, 2016, Bank of America claimed it was moving to

foreclose on behalf of BNY Mellon, which Bank of America described as the “investor or

owner” of the note. (Adv. No. 16-265, Am. Complaint Exhibits A, E).

        Bank of America indisputably had knowledge of the automatic stay; it was actively

involved in the case as of the petition date. Accordingly, if Bank of America acted on behalf of

BNY Mellon (rather than NRAC, which had obtained relief from the automatic stay), it may have

wilfully violated the automatic stay. The Debtor alleges that this violation has caused her actual

and emotional damages.

        These allegations are sufficient to state a claim for a violation of the automatic stay, and

therefore, this cause of action will not be dismissed.14




        14
                 Although this claim has survived a motion to dismiss, I caution the Debtor that it may not
be long lived.

                 The Debtor concedes that NRAC obtained relief from the stay before the Act 91 notice
was sent. It is well-settled that an entity that obtains stay relief can delegate that relief to an agent, which
can properly take action without violating the stay.

                  The Debtor has questioned the nature of the relationships among Bank of America,
NRAC and BNY Mellon with respect to her note and mortgage during this bankruptcy. At the March 2,
2017 hearing on the Motions, Bank of America’s counsel also represented NRAC and stated that: (a)
NRAC owns the legal interest in the mortgage; (b) BNY Mellon is an investor in the securitized trust
which obtains the beneficial interest in the mortgage; and (c) Bank of America services this mortgage on
behalf of both these interests. Additionally, Bank of America has represented that it merged with NRAC
into a single entity. Under either of these scenarios, stay relief obtained by NRAC might have been
properly exercised by Bank of America. However, at the motion to dismiss stage, there is no evidentiary
record to support Bank of America’s representations in response to the Motions. Of course, that could
change at summary judgment.

                                                     -20-
      Case 2:19-cv-04628-ER
Case 16-00265-elf            Document
                  Doc 19 Filed 09/18/176-4Entered
                                            Filed 11/04/19  Page 89 ofDesc
                                                   09/18/17 14:00:47  89 Main
                          Document    Page 21 of 21


                                      VI. CONCLUSION

       For the reasons discussed, the Complaint in Adv. No. 16-362 will be dismissed in its

entirety. Adversary 16-265 will be dismissed, with the exception of Count IV, which states a

claim based upon 11 U.S.C. §362(k).

       An order consistent with this Memorandum will be entered.




Date: September 18, 2017
                                      ERIC L. FRANK
                                      CHIEF U.S. BANKRUPTCY JUDGE




                                              -21-
